Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 1 of 108




                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO


    Civil Action No. 1:16-cv-01301-PAB-GPG

    RCHFU, LLC, a Colorado limited liability company,
    JEFFREY A. BAYER,
    GAIL L. BAYER,
    ROBERT BUZZETTI,
    JULIE C. CANNER,
    LEE JAMES CHIMERAKIS,
    THERESA ANN CHIMERAKIS,
    KEVIN THOMAS CLARE,
    NANCY LYNNE SHUTE,
    TOBY L. CONE TRUST,
    TOBY L. CONE, Trustee of the Toby L. Cone Trust,
    RICHARD DAVIS,
    SHIRLEY J. DAVIS,
    CARL EICHSTAEDT III,
    JAMES RICHARD FARQUHAR,
    JENNIFER LUCILLE FARQUHAR,
    KOPPELMAN FAMILY TRUST,
    LARRY KOPPELMAN, Trustee of the Koppelman Family Trust,
    DAVID LANCASHIRE,
    STEPHEN ANDREWS,
    BONNIE LIKOVER,
    CRAIG LIPTON,
    JEREMY LOWELL, D.D.S.,
    LORI LOWELL,
    EDWARD P. MEYERSON,
    ANDREA C. MEYERSON,
    JERRY M. NOWELL TRUST,
    JERRY M. NOWELL, Trustee of the Jerry M. Nowell Trust,
    DEE ANN DAVIS NOWELL TRUST,
    DEE ANN DAVIS NOWELL, Trustee of the Dee Ann Davis Nowell Trust,
    THOMAS M. PROSE REVOCABLE LIVING TRUST,
    THOMAS M. PROSE, M.D., Trustee of the Thomas M. Prose Revocable Living Trust,
    CASEY M. ROGERS,
    COURTNEY S. ROGERS,
    ROBERT A. SKLAR TRUST,
    ROBERT A. SKLAR, Trustee of the Robert A. Sklar Trust,
    C. RICHARD STASNEY, M.D.,
    SUSAN P. STASNEY,
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 2 of 108




    STEPHEN WEINSTEIN,
    BRENDA WEINSTEIN,
    JACK ZEMER,
    JEFFREY L. BERNSTEIN,
    AMY S. BERNSTEIN,
    CHRISTOPHER BRANOFF,
    KIMBERLEY BRANOFF,
    RICHARD LOUISE LEVENGOOD,
    LYNDA OVERLY LEVENGOOD,
    FRED H. FRIEDMAN,
    BRENDA C. FRIEDMAN,
    BENJE R. DANIEL, JR., DDS, MS, PA,
    R. DAVID & CHERYL M. JONES REVOCABLE LIVING TRUST,
    R. DAVID JONES, Trustee of the R. David & Cheryl M. Jones Revocable Living Trust,
    CHERYL M. JONES, Trustee of the R. David & Cheryl M. Jones Revocable Living Trust,
    LILY ANN FRIEDMAN,
    831 701 ONTARIO LIMITED, a Canadian Corporation,
    GARRY R. KIMBALL,
    CATHERINE G.C. KIMBALL,
    DAVID FRIEDMAN,
    MICHAEL G. ROBINSON,
    CAROLINE ROBINSON,
    HAMMER FAMILY LIMITED PARTNERSHIP,
    ROBERT HAMMER, Partner of Hammer Family Limited Partnership,
    RENEE HAMMER, Partner of Hammer Family Limited Partnership,
    BARRY HAMMER, Partner of Hammer Family Limited Partnership,
    JEFFREY HAMMER, Partner of Hammer Family Limited Partnership,
    8202 RCC ASPEN HIGHLANDS, LLC, a Texas limited liability company,
    CARL ANDREW RUDELLA,
    TAMMIEJO RUDELLA,
    ROBERT KAUFMANN,
    DAVID S. ISRAEL TRUST,
    DAVID S. ISRAEL, Trustee of the David S. Israel Trust,
    J & B WOODS FAMILY ASSOCIATES, LLC,
    MICHAEL P. PACIN,
    AMY D. RONNER,
    BRUCE E. REID,
    ROSEMARY W. REID,
    CHARLES F.A. MCCLUER, III, P.A., a Texas corporation,
    FRANK R. VOGL,
    EMILY VOGL,
    LEVY VENTURES LIMITED PARTNERSHIP, a Florida partnership,
    DRE, INC., an Illinois corporation,
    ROBERT C. HUBBELL,
                                              2
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 3 of 108




    JAN H. HUBBELL,
    DAVID SCHAECTER,
    VLADIMIR MALAKHOVA,
    LUDMILA MALAKHOVA,
    EL PASO MANAGEMENT, LLC, an Alaska limited liability company,
    PEPKOWTIZ TRUST,
    SAMUEL H. PEPKOWITZ, Trustee of the Pepkowitz Trust,
    ROBERTA A. PEPKOWITZ, Trustee of the Pepkowitz Trust,
    JH CAPITAL CORPORATION, a Florida corporation,
    DAVID S. BLACHER,
    CONSTANCE H. BLACHER,
    BRYAN J. HAWKINS,
    LAURA A. HAWKINS,
    BRUCE M. NESBITT REVOCABLE TRUST,
    BRUCE M. NESBITT, Trustee of the Bruce M. Nesbitt Revocable Trust,
    LE BEFANA TRUST,
    MONICA M. CAMPANELLA, Trustee of the Le Befana Trust,
    REETA G. CASEY REVOCABLE LIVING TRUST,
    REETA G. CASEY, Trustee of the Reeta G. Casey Revocable Living Trust,
    ANTHONY F. PRINSTER,
    SALLY L. PRINSTER,
    KEVIN E. GRANT,
    GILBERT P. GRADINGER,
    SALLY A. GRADINGER,
    JEFFREY RAPPIN,
    PENNY BROWN,
    MILAN RANDIC TRUST,
    MILAN RANDIC, Trustee of the Milan Randic Trust,
    MIRIJANA RANDIC TRUST,
    MIRIJANA RANDIC, Trustee of the Mirjana Randic Trust,
    CHARLES B. BUCHANAN,
    CHARLOTTE S. BUCHANAN,
    ANNETTE KALCHEIM TRUST,
    ANNETTE KALCHEIM, Trustee of the Annette Kalcheim Trust,
    MINDY R. WEXLER REVOCABLE TRUST,
    MINDY R. WEXLER, Trustee of the Mindy R. Wexler Revocable Trust,
    JOHN BERGSTROM,
    NORMAN C. CREECH,
    SUSAN S. CREECH,
    JOHN E. BLANCHARD,
    JENNIFER BLANCHARD,
    ROBERT BLANCHARD,
    ELLEN BLANCHARD,
    LOUISE B. HOVERSTEN,
                                               3
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 4 of 108




    HOWARD A. SIMON,
    ELIZABETH M. SIMON,
    GARY S. CHAVIN,
    PAT A. CHAVIN,
    GREG JACOBSON,
    DOUGLAS KADISON,
    CAROL KADISON,
    JOSEPH FRYZER,
    DANNY V. LACKEY LIVING TRUST,
    DANNY V. LACKEY, Trustee of the Danny V. Lackey Living Trust,
    NANCY L. LACKEY LIVING TRUST,
    NANCY L. LACKEY, Trustee of the Nancy L. Lackey Living Trust,
    H.M. PALM,
    MARGARET PALM,
    PAUL C. ROSENTHAL,
    CARLA P. ROSENTHAL,
    THE DAVID & LESA FIGLIULO FAMILY REVOCABLE LIVING TRUST,
    DAVID A. FIGLIULO, Trustee of the David & Lesa Figliulo Family Revocable Living Trust,
    LESA A. FIGLIULO, Trustee of the David & Lesa Figliulo Family Revocable Living Trust,
    WALTER H. PETRIE,
    NANCY A. PETRIE,
    KENNETH TOMPKINS,
    KIMBERLY TOMPKINS,
    BARBARA L. PALAZZOLO REVOCABLE TRUST,
    BARBARA L. PALAZZOLO, Trustee of the Barbara L. Palazzolo Revocable Trust,
    DANA JAMES WEINKLE,
    SUSAN HOLLOWAY WEINKLE,
    AMI RABINOWITZ TRUST,
    AMI RABINOWITZ, Trustee of the Ami Rabinowitz Trust,
    EVAN RABINOWITZ, Trustee of the Ami Rabinowitz Trust,
    KONA, LTD., a Texas limited partnership,
    STEVE V. GURLAND,
    CAROLINE I. GURLAND,
    SPENCER L. YOUNGBLOOD FAMILY PARTNERSHIP LTD, a Texas limited partnership
    KENNETH D. CUSHMAN,
    CAROL A. CUSHMAN,
    DAN MOSKOWITZ,
    WENDY MOSKOWITZ,
    GARY SHELDON KOHLER,
    DEBORAH JOY KOHLER,
    LEWIS J. HIRSCH,
    GAYLE HIRSCH,
    BRADLY PROPERTIES, LLC, an Alabama limited liability company,
    ANNA P. ZALK,
                                              4
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 5 of 108




    MOUNTAIN DRIVE TRUST,
    DAVID JACKEL, Trustee of the Mountain Drive Trust,
    WILLIAM M. WAXMAN,
    ALAN S. WAXMAN,
    HYLAND REVOCABLE LIVING TRUST,
    TIMOTHY J. HYLAND, Trustee of the Hyland Revocable Living Trust,
    NATALIE B. HYLAND, Trustee of the Hyland Revocable Living Trust,
    NEIL SPIZIZEN TRUST,
    NEIL SPIZIZEN, Trustee of the Neil Spizizen Trust,
    D.L. WILKEY,
    JULIE JANICEK-WILKEY,
    CASS FRANKLIN,
    VERA STEWART FRANKLIN,
    DARYL CRAMER,
    HEATHER CRAMER,
    HOPE S. BARKAN,
    JACOB LOUIS SLEVIN,
    RONALD LAWRENCE GLAZER TRUST,
    RONALD LAWRENCE GLAZER, Trustee of the Ronald Lawrence Glazer Trust,
    CHRISTIANE NICOLINI GLAZER TRUST,
    CHRISTIANE NICOLINI GLAZER, Trustee of the Christiane Nicolini Glazer Trust,
    ERICH TENGELSEN,
    CHARLES A. GOTTLOB,
    CYNTHIA G. GOTTLOB,
    LUCY D. ANDA,
    NEIL G. ARNOVITZ,
    PETER CHARLES CROWLEY TRUST,
    MELISSA T. CROWLEY, Trustee of the Peter Charles Crowley Trust,
    PATRICK A. LATTORE,
    DEE P. LATTORE,
    ROCKY J. MOUNTAIN,
    JANET M. MOUNTAIN,
    PHYLLIS SCHOFIELD,
    WILLIAM F. SCHOFIELD, JR.,
    MARK L. HORWITZ,
    SUSAN J. HORWITZ,
    JOEL SACHER,
    SUSAN J. SACHER,
    C & N ASSETS, LTD., a Texas limited partnership,
    LISA MOTTOLA TRUST,
    LISA MOTTOLA, Trustee of the Lisa Mottola Trust,
    MEL A. BARKAN,
    JOHN PATRICK MCEVOY,
    MARIA GOMEZ MCEVOY,
                                             5
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 6 of 108




    GREICO FAMILY LIMITED PARTNERSHIP, a Texas limited partnership,
    CLAIR F. WHITE,
    LINDA GAGE-WHITE
    JAWSFW, LLC, a Georgia limited liability company,
    JOHN EGLE,
    DARRYL ROSEN,
    MICHAEL A. CAPASSO,
    JEFFREY C. BERMANT,
    ROCK PILE, LLC, a Minnesota limited liability company,
    MARY GLANCY HOBIN TRUST,
    MARY GLANCY HOBIN, Trustee of the Mary Glancy Hobin Trust,
    PATRICIA TRAVERS,
    MICHAEL HOBIN,
    MARK D. DEMBS,
    MONA L. DEMBS,
    MORTON EUGENE SHERMAN,
    SUSAN ANN SHERMAN,
    JOHN H. THAMES, JR.,
    THOMAS R. WRIGHT,
    MAUREEN D. WRIGHT,
    BRENDA ZELNICK,
    CORPORATE RETREATS, LLC, a South Carolina limited liability company,
    RICHARD F. WACKEEN,
    SHARON R. WACKEEN,
    JURKOWITZ 1996 FAMILY TRUST,
    MORRIS M. JURKOWITZ, Trustee of the Jurkowitz 1996 Family Trust,
    IRMA JURKOWITZ, Trustee of the Jurkowitz 1996 Family Trust,
    RICK M. ODDO TRUST,
    RICK M. ODDO, Trustee of the Rick M. Oddo Trust,
    JEFFREY B. ODDO TRUST,
    JEFFREY B. ODDO, Trustee of the Jeffrey B. Oddo Trust,
    BRADFORD T. ODDO TRUST,
    BRADFORD T. ODDO, Trustee of the Bradford T. Oddo Trust,
    GRAHAM J. ALBUTT TRUST,
    NICOLA H. ALBUTT, Trustee of the Graham J. Albutt Trust,
    MARK E. HARANZO, Trustee of the Graham J. Albutt Trust,
    THOMAS G. FRIERMOOD,
    KAY K. FRIERMOOD,
    RICHARD N. MARK,
    STUART A. EPSTEIN,
    JUDY EPSTEIN,
    JOHN M. KEANE,
    RICHARD B. BINDLER,
    GENE M. BINDLER,
                                            6
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 7 of 108




    ALLEN D. MCGEE,
    J. HOLTON MCGEE,
    8207 DEL, LLC, a Colorado limited liability company,
    JENNIFER COLSON,
    ERIC C. COLSON,
    JUDY L. PECKLER,
    BARRY K. SCHOCHET,
    GAYLE WEISS,
    BRAIN D. ISROFF,
    LOUISE A. ISROFF,
    RONALD F. LEMAR,
    WILLIAM N. SHOFF,
    OLGA A. SELIVANOVA,
    HAZIM SAFI,
    DEBORAH CAVAZOS SAFI,
    GAIL LOCKYER,
    ZAMALT, LLC, a Pennsylvania limited liability company,
    SIP SCOTCH INVESTMENTS, LLC, a Texas limited liability company,
    LILIAN BABCOCK,
    JOHN BENKO,
    NATALIE BENKO,
    MARIA P. GIUDICI TRUST
    GERALD L. GIUDICI, Trustee of the Maria P. Giudici Trust,
    MARIA P. GIUDICI, Trustee of the Maria P. Giudici Trust,
    GUENTHERS PARTNERS I LLC, a Colorado limited liability company,
    MAAZB FAMILY LIMITED PARTNERSHIP, a Texas limited partnership, D&J
    PROPERTIRES, LLC, a Florida limited liability company,
    BRUCE T. ADELMAN,
    SUSAN ADELMAN,
    MARTIN KOLSKY,
    CAROLE KOLSKY,
    BARBARA WRUBEL,
    LYNDA DUPRE,
    LOIS DUPRE-SHUSTER,
    SIDNEY BROWN,
    SANDRA H. BROWN,
    HUDSON NEWS DISTRIBUTORS, LLC, a New Jersey limited liability company,
    CAROL ANNE CANNON,
    JOHN J. SCHULTZ III TRUST,
    JOHN J. SCHULTZ III, Trustee of the John J. Schultz III Trust,
    DONALD A. KURZ TRUST,
    DONALD A. KURZ, Trustee of the Donald A. Kurz Trust,
    BRETT A. GOTTSCH,
    BETTE ANN SACKS ALBERT,
                                           7
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 8 of 108




    J&M ZAMORA FAMILY LP, a Texas limited partnership,
    WILLIAM S. BLOOM,
    BEVERLY S. BLOOM,
    ALLAN C. SILVERSTEIN TRUST,
    ALLAN C. SILVERSTEIN, Trustee of the Allan C. Silverstein Trust,
    BENZ LIVING TRUST,
    WILLIAM R. BENZ, Trustee of the Benz Living Trust,
    KATHERINE M. BENZ, Trustee of the Benz Living Trust,
    DERBY CITY INVESTMENTS, LLC, a Texas limited liability company,
    NELSON TRUST,
    BRUCE E. NELSON, Trustee of the Nelson Trust,
    MARRIANNE MAGNUSON, Trustee of the Nelson Trust,
    ADELMAN FAMILY LIMITED PARTNERSHIP, a Michigan limited partnership,
    B & B HIGHLANDS, LLC, an Illinois limited liability company,
    KYLE NAGEL,
    CAROL J. HIDALGO,
    KATHERINE F. CUNTZ,
    LANDES ASPEN, LLC, a Colorado limited liability company,
    PERRY COX,
    THOMAS N. LITTMAN,
    KIMBERLY A. LITTMAN,
    STEPHEN J. HOFFMAN,
    DALE HOFFMAN,
    DEBORAH STEGNER,
    MARC BRAHA,
    FRANKLIN FAMILY INVESTMENTS, LTD., a Texas limited liability,
    BR4 REHOBOTH, LTD., a Texas limited liability,
    SCOTT DANIEL SEGAL,
    JOANNA F. SEGAL,
    LON M. BARONNE,
    KAREN G. BARONNE,
    DOUGLAS M. PATINKIN,
    JENNY R. PATINKIN,
    MICHAEL B. GROSS,
    SHELLEY R. SINGER,
    ASPEN HIGHLANDS, LLC, a North Carolina limited liability company,
    JOEL A. SCHNEIDER,
    KAREN SCHNEIDER BENRUBI,
    ALAN B. SCHNEIDER,
    MERLE J. SCHNEIDER,
    RICHARD BENRUBI,
    PAUL BRUNSWICK,
    LISA M. MILLER,
    SUSAN M. ALLEN,
                                         8
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 9 of 108




    KRAYNDEL FARBER TRUST,
    KRAYNDEL FARBER, Trustee of the Krayndel Farber Trust,
    EDWARD R. FARBER, Trustee of the Krayndel Farber Trust,
    GEORGE W. HALIGOWSKI,
    EVAN F. TRESTMAN,
    DAVID M. FLAUM,
    ILENE L. FLAUM,
    WIVIOTT FAMILY TRUST,
    JEFFREY RICHTER, Trustee of the Wiviott Family Trust,
    STACEY TORCHON, Trustee of the Wiviott Family Trust,
    MICHAEL S. CASTLEMAN,
    MARGARET A. CASTLEMAN,
    JONATHAN LERNER,
    ROBIN BROWN,
    ALEXA LERNER,
    LAWERENCE BROWN,
    TRIP COLORADO, LLC, a Colorado limited liability company,
    BRAD J. BACHMANN,
    MICHELLE STERN,
    HAL S. MULLINS,
    MARK A. JACOBY,
    DEBORAH J. JACOBY,
    MICHAEL B. HURWITZ,
    BRANDI M. HURWITZ,
    KEVIN AND MARCIE TAYLOR TRUST,
    KEVIN TAYLOR, Trustee of the Kevin and Marcie Taylor Trust,
    MARCIE TAYLOR, Trustee of the Kevin and Marcie Taylor Trust,
    NINA DEVELOPMENT, LTD., a Texas limited partnership,
    WINSTON & LADY, LP, a Delaware limited partnership

    Plaintiffs,

    v.

    MARRIOTT VACATIONS WORLDWIDE CORPORATION, a Delaware corporation,
    MARRIOTT OWNERSHIP RESORTS, INC., d/b/a MARRIOTT VACATION CLUB
    INTERNATIONAL, a Delaware corporation,
    ASPEN HIGHLANDS CONDOMINIUM ASSOCIATION, a Colorado non-profit
    corporation,
    RITZ-CARLTON MANAGEMENT COMPANY, LLC, a Delaware limited liability
    company,
    COBALT TRAVEL COMPANY, LLC, INC., a Delaware limited liability company, and
    THE LION & CROWN TRAVEL CO., LLC, a Delaware limited liability company,
    Defendants.
                                             9
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 10 of
                                     108




                 SEVENTH AMENDED COMPLAINT AND JURY DEMAND


         Plaintiffs, as listed in the caption and in paragraph 14 infra, by and through their

  undersigned counsel, for their Complaint and Jury Demand, state and allege as follows:

                         I.      INTRODUCTION AND BACKGROUND

         1.        This lawsuit concerns Defendants’ unlawful acts that decimated the value of

  deeded 1/12 fractional interests that Plaintiffs and other owners (“Ritz-Carlton Aspen Owners”)

  purchased in the Ritz-Carlton Club Aspen Highlands, located in Aspen, Colorado. Over the last

  several years, Defendants, including Defendant Marriott Vacations Worldwide Corporation

  (“MVW”) and its subsidiaries and affiliates, have knowingly damaged Plaintiffs and unjustly

  enriched themselves by violating (or aiding and abetting in, or conspiring to violate) various

  fiduciary duties owed by certain Defendants to Ritz-Carlton Aspen Owners. These violations

  undercut the essential features of the fractional interests sold to Plaintiffs and Ritz Carlton Aspen

  Owners.

         2.        In the 1980s, Marriott International, Inc. established Defendant Marriott

  Ownership Resorts Inc., d.b.a. Marriott Vacation Club International (“MVCI”), to run Marriott’s

  timeshare operations. MVCI originally sold timeshares in one-week intervals. In 1984, Marriott’s

  Monarch on Hilton Head Island became the first MVCI resort. By 2009, MCVI had grown to over

  400,000 timeshare owners who had purchased one-week interval timeshares.

         3.        In 1999, MVCI introduced “The Ritz-Carlton Club” (also known as “The Ritz-

  Carlton Destination Club”) as a luxury alternative to its “Marriott Vacation Club” timeshare

  product, which it describes as its “upscale” product line. The Ritz-Carlton Club sold deeded 1/12
                                                   10
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 11 of
                                     108




  fractional ownership interests. The luxury nature, longer use intervals1, and exclusivity

  distinguished the Ritz-Carlton Club fractional interests from MVCI’s “Marriott Vacation Club”

  product line. Based on these distinctions and attributes, The Ritz-Carlton Club interests were

  substantially more expensive.

         4.        In 2001, the Ritz-Carlton Club, Aspen Highlands was established as the first

  fractional ownership property for The Ritz-Carlton Club brand. Thereafter, between 2001 and

  2012, Defendants developed and sold approximately 3,200 of the deeded 1/12 luxury fractional

  interests under The Ritz Carlton Club brand at the following nine locations: Aspen Highlands,

  Colorado; Bachelor Gulch, Colorado; Jupiter, Florida; North Lake Tahoe, California; St. Thomas,

  U.S.V.I.; San Francisco, California; Vail, Colorado; Abaco, Bahamas; and Maui, Hawaii.

         5.         In 2010 MCVI began converting legacy “week owners” of Marriott Vacation

  Club timeshares to a “points-based product” wherein purchasers bought interests in a land trust

  (“MVC Trust”) set up by MVCI to own its resorts. By the end of 2011, many of the Marriott

  Vacation Club’s over 400,000 owners at over 50 Marriott Vacation Club resorts worldwide were

  utilizing points purchased from MVCI to trade for use of Marriott Vacation Club resorts. Further,

  by the end of 2011, Marriott Vacation Club points were available for sale on the secondary market

  for a fraction of the cost at which MVCI sold them “new.” In addition, Marriott Vacation Club

  Points were available to “rent” from other members, enabling them to upgrade to stays at more

  desirable resorts than their “home resorts.”


  1
    The Ritz-Carlton Club 1/12 fractionals sold at Ritz-Carlton, Aspen Highlands entitled purchasers
  to 4 weeks of use per year. The other Ritz-Carlton Clubs sold 1/12 fractionals entitling three weeks
  of use, with the remaining 16 weeks used by members on a “space available” basis. Use of the
  “space available” weeks was given to members pursuant to the rules established in the Ritz-Carlton
  Membership Program.
                                                   11
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 12 of
                                     108




         6.         Between 2001 and 2013, hundreds of Ritz- Carlton Aspen Owners, including

  Plaintiffs, paid premium prices, averaging over $200,000, with some selling for over and up to

  $500,000, for their deeded 1/12 fractional interest at the Ritz- Carlton Club in Aspen Highlands,

  (known as “Tourist Accommodation Units” or “Fractional Units”). These Fractional Units were

  sold based on Defendants’ claims that the Fractional Units were superior to MVCI’s other

  timeshare offerings in that the Ritz- Carlton Club Aspen Highlands would be exclusive and operate

  for the use, benefit and enjoyment of Ritz- Carlton Club Members as well as their family and

  guests “like a second home,” supporting the expensive purchase prices for the Fractional Units as

  compared to other MVCI timeshare offerings. Defendants further stated that the Fractional Units

  were transferrable like any other form of deeded real estate.

         7.        In November 2011, Marriott International, Inc. “spun-off” Defendant MVW as a

  separately traded public company (NYSE: VAC), and MVW became the exclusive developer and

  manager of vacation ownership and related products under the Marriott brand and the exclusive

  developer of vacation ownership and related products under the Ritz-Carlton brand.

         8.        In its first Annual Report filed following the spin-off (dated March 21, 2012),

  MVW revealed its intent to abandon the upscale Ritz-Carlton product line, stating: “we have

  significantly scaled back our development of Luxury segment vacation ownership products. We

  do not have any Luxury segment projects under construction nor do we have any current plans for

  new luxury development. While we will continue to sell existing Luxury segment vacation

  ownership products, we also expect to evaluate opportunities for bulk sales of finished inventory

  and disposition of undeveloped land.”

         9.        Beginning in 2013 and continuing through the 2014, Defendants MVW, Ritz-


                                                  12
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 13 of
                                     108




  Carlton Management Company, LLC (“RC Management”), The Cobalt Travel Company, LLC

  (“Cobalt”) and the other Defendants used their complete control over Defendant Aspen Highlands

  Condominium Association, Inc., (“Association”) as well as their control over the use and operation

  of Plaintiffs’ Fractional Units, to eliminate the very features for which Plaintiffs and Ritz Carlton

  Aspen Owners paid premium prices, thereby destroying the value of the Fractional Units sold to

  Plaintiffs and Ritz Carlton Aspen Owners. By these actions, and in breach of their fiduciary duties

  owed as a result of the control maintained over Plaintiffs’ Fractional Units and the fact that

  Defendants were agents or sub-agents of Plaintiffs and Ritz- Carlton Aspen Owners, Defendants

  profited at Plaintiffs and the Ritz- Carlton Aspen Owners’ expense. Even though Defendants’

  actions destroyed the value of the Fractional Units, Plaintiffs and Ritz- Carlton Aspen Owners

  continue to pay steadily increasing annual dues, compounding the harm. A large percentage of

  these dues go directly to Defendants in the form of lucrative “management fees” and other

  “reimbursements” supposedly incurred by Defendants under the management contracts, including

  payroll related costs. These management fees and reimbursements are paid solely by Fractional

  Unit owners at the Ritz- Carlton Club Aspen Highlands to the Defendants regardless of usage or

  occupancy.

         10.       Due to Defendants’ conduct described herein and other actions to be discovered

  and proven, the Fractional Units owned by Plaintiffs and Ritz- Carlton Aspen Owners are now

  worth less than 20% of the original purchase prices, while, on the other hand, Defendants,

  including MVW, MVCI, RC Management, Cobalt, and The Lion & Crown Travel Co., LLC

  (“L&C”) — have been unjustly enriched. Due to defendants’ actions, MVC members can now

  enjoy the benefits and use of the Ritz-Carlton Club Aspen Highlands property for a fraction of the


                                                   13
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 14 of
                                     108




  cost that Plaintiffs and Ritz- Carlton Aspen Owners paid. For example, a MVC member can buy

  (or simply rent) MVC points sufficient to stay at the Ritz Carlton Club Aspen Highlands for

  approximately twenty percent of what it costs Ritz Carlton Aspen Owners, who paid $200-400k

  for substantially similar rights and benefits.

                               II.     JURISDICTION AND VENUE

         11.        This action was filed in the District Court of Colorado, Pitkin County which had

  jurisdiction over the subject matter at issue because this is a civil action for damages and/or

  equitable relief. Colo. Const. Art. VI, § 9(1). Defendants MVW, MVCI, RC Management, Cobalt,

  and The Lion & Crown Travel Co., LLC removed the action pursuant to the Class Action Fairness

  Act of 2005, 28 U.S.C. §§ 1332, 1446 and 1453.

         12.        Venue is proper as the case was removed from the District Court of Pitkin County,

  Colorado and the District Court of Pitkin County, Colorado is in the District of Colorado. 28 U.S.C.

  § 28. The case was thus properly removed to this Court. 28 U.S.C. § 1441(a).

                                           III.    PARTIES

         A.      Plaintiffs

         13.     The following are Plaintiffs:

         a)      Plaintiff RCHFU, LLC is organized under the laws of Colorado. Its only members,

  Jennifer Kaplan and Alexander H. Busansky, are citizens of California. Pursuant to a uniform

  Purchase Contract Ms. Kaplan and Mr. Busansky signed in 2003, they paid $218,500 to the seller

  Ritz Carlton Development Company and obtained title to Residence Interest No. 12 consisting of

  an undivided 1/12 interest in Residence No. 8314 of Aspen Highlands Condominiums, according

  to the Declaration of Condominium for Aspen Highlands Condominiums, recorded January 11,


                                                   14
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 15 of
                                     108




  2001, Reception No. 450454 (referred to herein as “Aspen Highlands Condominiums” or “Ritz

  Aspen Highlands”). Pursuant to an Assignment of Claims, Ms. Kaplan and Mr. Busansky

  transferred all of their claims and all interests in claims arising out of ownership or under the

  Purchase Contract or otherwise and pertaining to the undivided 1/12 interest in Residence Unit

  No. 8314 at the Ritz Aspen Highlands to RCHFU, LLC.

         b)     Plaintiffs Jeffrey A. Bayer and Gail L. Bayer are citizens of the State of Alabama.

  Pursuant to a uniform Purchase Contract signed in 2001, the Bayer Plaintiffs paid $180,000.00 to

  the seller Ritz Carlton Development Company, and obtained title to Residence Interest No. 9

  consisting of an undivided 1/12 interest in Residence No. 8308 of the Aspen Highlands

  Condominiums.

         c)     Plaintiff Robert Buzzetti is a citizen of the State of Florida. Pursuant to a uniform

  Purchase Contract signed in 2002, Mr. Buzzetti paid $320,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 4 consisting of an undivided

  1/12 interest in Residence No. 8203 of the Aspen Highlands Condominiums.

         d)     Plaintiff Julie C. Canner is a citizen of the State of Michigan. Pursuant to a

  uniform Purchase Contract signed in 2001, Ms. Canner paid $170,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 13 consisting of an undivided

  1/12 interest in Residence No. 8402 of the Aspen Highlands Condominiums.

         e)     Plaintiffs Lee James Chimerakis and Theresa Ann Chimerakis are citizens of

  the State of Florida. In 2008, the Chimerakis Plaintiffs paid $310,000.00 to the seller Sharon A.

  Held and Ian C. Hague, and obtained title to Residence Interest No. 5 consisting of an undivided

  1/12 interest in Residence No. 2405 of the Aspen Highlands Condominiums.


                                                 15
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 16 of
                                     108




         f)      Plaintiffs Kevin Thomas Clare and Nancy Lynne Shute are citizens of the State

  of California. In 2005, the Clare Plaintiffs paid $266,000.00 to the seller Ritz Carlton Development

  Company, and obtained title to Residence Interest No. 5 consisting of an undivided 1/12 interest

  in Residence No. 2206 of the Aspen Highlands Condominiums.

         g)      Plaintiffs Toby L. Cone Trustee is a citizen of the State of Connecticut and Trustee

  of the Toby L. Cone Trust. Pursuant to a uniform Purchase Contract signed in 2003, the Cone

  Plaintiffs paid $220,000.00 to the seller Ritz Carlton Development Company, and obtained title to

  Residence Interest No. 10 consisting of an undivided 1/12 interest in Residence No. 8406 of the

  Aspen Highlands Condominiums.

         h)      Plaintiffs Richard Davis and Shirley J. Davis are citizens of the State of Texas.

  Pursuant to a uniform Purchase Contract signed in 2002, the Davis Plaintiffs paid $290,000.00 to

  the seller Ritz Carlton Development Company, and obtained title to Residence Unit No. 10

  consisting of an undivided 1/12 interest in Residence No. 8105 of the Aspen Highlands

  Condominiums.

         i)      Plaintiff Carl Eichstaedt, III is a citizen of the State of California Pursuant to a

  uniform Purchase Contract signed in 2004, the Eichstaedt Plaintiff paid $238,000.00 to the seller

  Ritz Carlton Development Company, and obtained title to Residence Unit No. 7 consisting of an

  undivided 1/12 interest in Residence No. 2204 of the Aspen Highlands Condominiums.

         j)      Plaintiffs James Richard Farquhar and Jennifer Lucille Farquhar are citizens

  of Australia. Pursuant to a uniform Purchase Contract signed in 2008, the Farquhar Plaintiffs paid

  $210,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Unit No. 5 consisting of an undivided 1/12 interest in Residence No. 2302 of the Aspen Highlands


                                                  16
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 17 of
                                     108




  Condominiums.

         k)     Plaintiff Larry Koppelman is a citizen of the State of California and Trustee of

  the Koppelman Family Trust. Pursuant to a uniform Purchase Contract signed in 2001, the

  Koppelman Plaintiffs paid $310,000.00 to the seller Ritz Carlton Development Company and

  obtained title to Residence Unit No. 6 consisting of an undivided 1/12 interest in Residence No.

  8205 of the Aspen Highlands Condominiums.

         l)     Additionally, pursuant to a uniform Purchase Contract signed in 2001, the

  Koppelman Plaintiffs paid $171,000.00 to the seller Ritz Carlton Development Company and

  obtained title to Residence Unit No. 1 consisting of an undivided 1/12 interest in Residence No.

  8404 of the Aspen Highlands Condominiums.

         m)     Additionally, pursuant to a uniform Purchase Contract signed in 2002, the

  Koppelman Plaintiffs paid $295,000.00 to the seller Ritz Carlton Development Company and

  obtained title to Residence Unit No. 2 consisting of an undivided 1/12 interest in Residence No.

  8305 of the Aspen Highlands Condominiums.

         n)     Plaintiffs   David     Lancashire     and    Stephen     Andrews      (collectively,

  “Lancashire/Andrews”) are citizens of the State of Texas. Pursuant to a uniform Purchase Contract

  signed in 2003, Lancashire/Andrews paid $200,000 to the seller Ritz Carlton Development

  Company and obtained title to Residence Unit No. 6 consisting of an undivided 1/12 interest in

  Residence No. 8403 of the Aspen Highlands Condominiums.

         o)     Plaintiff David Lancashire is a citizen of the State of Texas. Pursuant to a uniform

  Purchase Contract signed in 2008, Lancashire Plaintiff paid $230,000 to the seller Ritz Carlton

  Development Company and obtained title to Residence Unit No. 4 consisting of an undivided 1/12


                                                 17
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 18 of
                                     108




  interest in Residence No. 8105 of the Aspen Highlands Condominiums.

         p)      Plaintiff Bonnie Likover is a citizen of the State of Texas. In 2008, Likover

  Plaintiff paid $173,500.00 to the seller Jonathan E. Kagan and obtained title to Residence Interest

  No. 12 consisting of an undivided 1/12 interest in Residence No. 8202 of the Aspen Highlands

  Condominiums.

         q)      Plaintiff Craig Lipton is a citizen of the State of California. In 2007, Lipton

  Plaintiff paid $180,000.00 to the seller Linda Rozynes, and obtained title to Residence Interest No.

  7 consisting of an undivided 1/12 interest in Residence No. 8311 of the Aspen Highlands

  Condominiums.

         r)      Plaintiffs Jeremy Lowell, D.D.S. and Lori Lowell are citizens of the State of

  Colorado. Pursuant to a uniform Purchase Contract signed in 2005, the Lowell Plaintiffs paid

  $250,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 9 consisting of an undivided 1/12 interest in Residence No. 2204 of the Aspen

  Highlands Condominiums.

         s)      Plaintiffs Edward P. Meyerson and Andrea C. Meyerson are citizens of the State

  of Alabama. In 2004, the Meyerson Plaintiffs paid $234,000.00 to the seller Jordan Grabel and

  Victoria Grabel, and obtained title to Residence Interest No. 12 consisting of an undivided 1/12

  interest in Residence No. 8302 of the Aspen Highlands Condominiums.

         t)      Plaintiffs Jerry M. Nowell and Dee Ann Davis Nowell are citizens of the State of

  Arizona and as Trustees of the Jerry M. Nowell Trust and the Dee Ann Davis Nowell Trust,

  respectively. Pursuant to a uniform Purchase Contract signed in 2004, Nowell Plaintiffs paid

  $210,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence


                                                  18
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 19 of
                                     108




  Interest No. 10 consisting of an undivided 1/12 interest in Residence No. 8106 of the Aspen

  Highlands Condominiums.

         u)      Plaintiff Thomas M. Prose, M.D. is a citizen of the State of Michigan and Trustee

  of the Thomas M. Prose Revocable Living Trust. Pursuant to a uniform Purchase Contract

  signed in 2008, the Prose Plaintiffs paid $369,000.00 to the seller Ritz Carlton Development

  Company, and obtained title to two undivided 1/12 interests in Residence No. 2401 of the Aspen

  Highlands Condominiums. The interests are described in weeks. Additionally, pursuant to a

  uniform Purchase Contract signed in 2009, the Prose Plaintiffs paid $120,650.00 to the seller Ritz

  Carlton Development Company, and obtained title to an undivided 1/12 interest in Residence No.

  2304 of the Aspen Highlands Condominiums. The interest is described in weeks.

         v)      Plaintiffs Case M. Rogers and Courtney S. Rogers are citizens of the State of

  North Carolina. Pursuant to a uniform Purchase Contract signed in 2003, the Rogers Plaintiffs paid

  $220,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 4 consisting of an undivided 1/12 interest in Residence No. 8106 of the Aspen

  Highlands Condominiums.

         w)      Plaintiff Robert A. Sklar is a citizen of the State of Michigan and Trustee of the

  Robert A. Sklar Trust. In 2012, Sklar Plaintiffs paid $80,000.00 to the seller Gregory R. Nelson

  and Barbara L. Nelson, Trustees of the Nelson Revocable Declaration Of Trust, and obtained title

  to Residence Interest No. 10 consisting of an undivided 1/12 interest in Residence No. 8204 of the

  Aspen Highlands Condominiums.

         x)      Plaintiffs C. Richard Stasney and Susan P. Stasney are citizens of the State of

  Texas. Pursuant to a uniform Purchase Contract signed in 2001, the Stasney Plaintiffs paid


                                                 19
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 20 of
                                     108




  $300,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence

  Interest No. 11 consisting of an undivided 1/12 interest in Residence No. 8205 of Aspen Highlands

  Condominiums.

         y)      In 2011, C. Richard Stasney paid $261,000.00 to the sellers Benvenuto

  Residential Revocable Trust, as to an undivided 50% interest and DRE, Inc., as to an undivided

  50% interest and obtained title to an undivided 1/12 interest in Residence No. 2305 of the Aspen

  Highlands Condominiums. The interest is described in weeks.

         z)      Plaintiffs Stephen Weinstein and Brenda Weinstein are citizens of the State of

  Florida. In 2005, Weinstein Plaintiffs paid $227,000.00 to the seller David L. Helfet and Mary B.

  Helfet and obtained title to Residence Interest No. 11 consisting of an undivided 1/12 interest in

  Residence No. 8314 of Aspen Highlands Condominiums.

         aa)     Plaintiff Jack Zemer is a citizen of the State of California. Pursuant to a uniform

  Purchase Contract signed in 2001, Zemer Plaintiff paid $230,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 11 consisting of an undivided

  1/12 interest in Residence No. 8405 of Aspen Highlands Condominiums.

         bb)     Plaintiffs Jeffrey L. Bernstein and Amy S. Bernstein are citizens of the State of

  California. Pursuant to a uniform Purchase Contract signed in 2006, the Bernstein Plaintiffs paid

  $275,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 5 consisting of an undivided 1/12 interest in Residence No. 8106 of Aspen Highlands

  Condominiums.

         cc)     Plaintiffs Christopher Branoff and Kimberley Branoff are citizens of the State

  of Florida. Pursuant to a uniform Purchase Contract signed in 2003, the Branoff Plaintiffs paid


                                                 20
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 21 of
                                     108




  $230,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 3 consisting of an undivided 1/12 interest in Residence No. 8410 of Aspen Highlands

  Condominiums.

         dd)     Plaintiffs Richard Louis Levengood and Lynda Overly Levengood are citizens

  of the State of Pennsylvania. Pursuant to a uniform Purchase Contract signed in 2006, the

  Levengood Plaintiffs paid $435,000.00 to the seller Ritz Carlton Development Company, and

  obtained title to Residence Interest No. 1 consisting of an undivided 1/12 interest in Residence No.

  2407 of Aspen Highlands Condominiums.

         ee)     Plaintiffs Fred H. Friedman and Brenda C. Friedman are citizens of the State of

  Alabama. Pursuant to a uniform Purchase Contract signed in 2003, the Friedman Plaintiffs paid

  $200,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 8 consisting of an undivided 1/12 interest in Residence No. 8215 of Aspen Highlands

  Condominiums.

         ff)     Plaintiff Benje R. Daniel, Jr., DDS, MS, PA is a citizen of the State of Texas.

  Pursuant to a uniform Purchase Contract signed in 2005, Plaintiff paid $351,000.00 to the seller

  Ritz Carlton Development Company, and obtained title to Residence Unit No. 5 consisting of an

  undivided 1/12 interest in Residence No. 8203 of Aspen Highlands Condominiums.

         gg)     Plaintiffs R. David Jones and Cheryl M. Jones are citizens of the State of Texas

  and Trustees of the R. David & Cheryl M. Jones Revocable Living Trust. Pursuant to a uniform

  Purchase Contract signed in 2003, Jones Plaintiffs $230,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 8 consisting of an undivided

  1/12 interest in Residence No. 8415 of the Aspen Highlands Condominiums.


                                                  21
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 22 of
                                     108




         hh)     Plaintiff Lily Ann Friedman is a citizen of the State of Ohio. Pursuant to a uniform

  Purchase Contract signed in 2001, Friedman Plaintiff paid $270,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 7 consisting of an undivided

  1/12 interest in Residence No. 8315 of the Aspen Highlands Condominiums.

         ii)     Plaintiff 831 701 Ontario, is a Canadian Corporation. Ron Ennis is a citizen of

  Canada and President of 831 701 Ontario. In 2004, Plaintiff paid $205,000.00 to seller Pitkin

  County Exchange Holdings of Aspen, LLC and obtain title to Residence Interest No. 2 of an

  undivided 1/12 interest in Residence No. 8415 of the Aspen Highlands Condominiums.

         jj)     Plaintiffs Garry R. Kimball and Catherine G.C. Kimball are citizens of the State

  of Texas. Pursuant to a uniform Purchase Contract signed in 2001, the Kimball Plaintiffs paid

  $180,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 10 consisting of an undivided 1/12 interest in Residence No. 8104 of Aspen Highlands

  Condominiums.

         kk)     Plaintiff David Friedman is a citizen of the State of Michigan. In 2005, Friedman

  Plaintiff paid $245,000.00 to the seller Scott C. Brittingham Trust, and obtained title to Residence

  Interest No. 5 consisting of an undivided 1/12 interest in Residence No. 8304 of Aspen Highlands

  Condominiums.

         ll)     Plaintiffs Michael G. Robinson and Caroline Robinson are citizens of the State

  of Texas. Pursuant to a uniform Purchase Contract signed in 2001, the Robinson Plaintiffs paid

  $250,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 12 consisting of an undivided 1/12 interest in Residence No. 8306 of the Aspen Highlands

  Condominiums. Additionally, pursuant to a uniform Purchase Contract signed in 2009, Robinson


                                                  22
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 23 of
                                     108




  Plaintiffs paid $139,000.00 to the seller Ritz Carlton Development Company and obtained title to

  Residence Unit No. 12 consisting of an undivided 1/12 interest in Residence No. 8410 of the Aspen

  Highlands Condominiums.

         mm)     Plaintiff Hammer Family Limited Partnership for benefit of Robert Hammer,

  Renee Hammer, Barry Hammer and Jeffrey Hammer is an Illinois partnership. Pursuant to a

  uniform Purchase Contract signed in 2002, Plaintiff paid $190,000.00 to seller Ritz Carlton

  Development Company Inc. and obtain title to Residence Interest No. 9 of an undivided 1/12

  interest in Residence No. 8202 of the Aspen Highlands Condominiums.

         nn)     Plaintiff 8202 RCC Aspen Highlands, LLC is a Texas limited liability company,

  in good standing. John S. Rubin and Margaret Rubin are citizens of the State of Texas. Pursuant

  to a uniform Purchase Contract signed in 2001, Plaintiff paid $250,000.00 to the seller Ritz Carlton

  Development Company and obtained title to Residence Unit No. 8 consisting of an undivided 1/12

  interest in Residence No. 8208 of the Aspen Highlands Condominiums.

         oo)     Plaintiffs Carl Andrew Rudella and Tammiejo Rudella are citizens of the State

  of Florida. Pursuant to a uniform Purchase Contract signed in 2005, the Rudella Plaintiffs paid

  $180,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 20 consisting of an undivided 1/12 interest in Residence No. 8411 of the Aspen Highlands

  Condominiums.

         pp)     Plaintiff Robert Kaufmann is a citizen of the State of Georgia. Pursuant to a

  uniform Purchase Contract signed in 2004, Kaufmann Plaintiff paid $240,000.00 to the seller Ritz

  Carlton Development Company, and obtained title to Residence Interest No. 8 consisting of an

  undivided 1/12 interest in Residence No. 2204 of Aspen Highlands Condominiums.


                                                  23
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 24 of
                                     108




         qq)     Plaintiff David S. Israel is citizen of the State of Illinois and is Trustee of the David

  S. Israel Trust. In 2008, Israel Plaintiffs paid $185,000.00 to the sellers Glenn H. Clements and

  Michele M. Clements, and obtained title to Residence Interest No. 7 consisting of an undivided

  1/12 interest in Residence No. 2306 of the Aspen Highlands Condominiums.

         rr)     Plaintiff J & B Woods Family Associates, LLC is a New York limited liability

  company, in good standing. Pursuant to a uniform Purchase Contract signed in 2002, Mr. Woods

  (James Woods and his wife Barbara Woods, as individuals, originally purchased unit, later

  transferring ownership to J & B Wood Family Associates, LLC) paid $260,000.00 to the seller

  Ritz Carlton Development Company, and obtained title to Residence Interest No. 3 consisting of

  an undivided 1/12 interest in Residence No. 8104 of Aspen Highlands Condominiums.

         ss)     Plaintiffs Michael P. Pacin and Amy D. Ronner are citizens of the State of Florida

  (collectively, the “Pacin Plaintiffs”). Pursuant to a uniform Purchase Contract signed in 2007,

  Pacin Plaintiffs paid $225,000.00 to the seller Ritz Carlton Development Company and obtained

  title to an undivided 1/12 interest in Residence No. 2408 of the Aspen Highlands Condominiums.

  The interest is described in weeks.

         tt)     Plaintiffs Bruce E. Reid and Rosemary W. Reid are citizens of the State of

  Florida. Pursuant to a uniform Purchase Contract signed in 2002, the Reid Plaintiffs paid

  $200,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 5 consisting of an undivided 1/12 interest in Residence No. 8202 of the Aspen Highlands

  Condominiums.

         uu)     Plaintiff Charles F. A. McCluer, III, P.A. is a Texas corporation, in good standing.

  Charles McCluer and Carol McCluer are citizens of the State of Texas. Pursuant to a uniform


                                                    24
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 25 of
                                     108




  Purchase Contract signed in 2004, Plaintiff paid $254,000.00 to the seller Ritz Carlton

  Development Company and obtained title to Residence Unit No. 8 consisting of an undivided 1/12

  interest in Residence No. 2306 of the Aspen Highlands Condominiums.

         vv)     Plaintiffs Frank R. Vogl and Emily Vogl are citizens of the District of Columbia.

  Pursuant to a uniform Purchase Contract signed in 2004, the Vogl Plaintiffs paid $350,000.00 to

  the seller Ritz Carlton Development Company and obtained title to Residence Unit No. 6

  consisting of an undivided 1/12 interest in Residence No. 2203 of the Aspen Highlands

  Condominiums.

         ww)     Plaintiff Levy Ventures Limited Partnership for the benefit of Elliot Levy is a

  Florida partnership. In 2002, the Plaintiff paid $174,500.00 to the seller Arnold S. Wood and

  obtained title to Residence Unit No. 8 consisting of an undivided 1/12 interest in Residence No.

  8409 of the Aspen Highlands Condominiums.

         xx)     Plaintiff DRE, Inc. is an Illinois corporation, in good standing. Dennis Egidi is a

  citizen of the State of Illinois. In 2005, Plaintiff paid $320,000.00 to the sellers Robert E. Walsh

  and Patricia M. Westcott and obtained title to Residence Unit No. 6 consisting of an undivided

  1/12 interest in Residence No. 8410 of the Aspen Highlands Condominiums. Additionally,

  pursuant to a uniform Purchase Contract signed in 2005, Plaintiff paid $266,600.00 to the seller

  Ritz Carlton Development Company and obtained title to Residence Unit No. 1 consisting of an

  undivided 1/12 interest in Residence No. 8401 of the Aspen Highlands Condominiums.

  Additionally, pursuant to a uniform Purchase Contract signed in 2005, Plaintiff paid $145,000.00

  to the seller Ritz Carlton Development Company and obtained title to an undivided 1/12 interest

  in Residence No. 2408 of the Aspen Highlands Condominiums. The interest is described in weeks.


                                                  25
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 26 of
                                     108




  Additionally, pursuant to a uniform Purchase Contract signed in 2006, Plaintiff paid $265,000.00

  to the seller Ritz Carlton Development Company and obtained title to an undivided 1/12 interest

  in Residence No. 2401 of the Aspen Highlands Condominiums. The interest is described in weeks.

         yy)    Plaintiffs Robert C. Hubbell and Jan H. Hubbell are citizens of the State of

  Colorado. Pursuant to a uniform Purchase Contract signed in 2001, the Hubbell Plaintiffs paid

  $180,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 6 consisting of an undivided 1/12 interest in Residence No. 8404 of the Aspen Highlands

  Condominiums.

         zz)    Plaintiff David Schaecter is a citizen of the State of Florida. Pursuant to a uniform

  Purchase Contract signed in 2001, Schaecter Plaintiff paid $160,000.00 to the seller Ritz Carlton

  Development Company and obtained title to Residence Unit No. 24 consisting of an undivided

  1/12 interest in Residence No. 8402 of the Aspen Highlands Condominiums.

         aaa)   Plaintiffs Vladimir Malakhova and Ludmila Malakhova are citizens of the State

  of Florida. Pursuant to a uniform Purchase Contract signed in 2005, the Malakhova Plaintiffs paid

  $290,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 5 consisting of an undivided 1/12 interest in Residence No. 2205 of the Aspen Highlands

  Condominiums. Additionally, pursuant to a uniform Purchase Contract signed in 2006, the

  Malakhova Plaintiffs paid $385,000.00 to the seller Ritz Carlton Development Company and

  obtained title to an undivided 1/12 interest in Residence No. 2305 of the Aspen Highlands

  Condominiums. The interest is described in weeks.

         bbb)   Plaintiff El Paso Asset Management, LLC is an Alaska limited liability company,

  in good standing. Bruce Michael Bridewell is a citizen of the State of Florida. Pursuant to a


                                                 26
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 27 of
                                     108




  uniform Purchase Contract signed in 2003, Plaintiff (deeded to El Paso Asset Management, LLC

  in 2010) paid $180,000.00 to the seller Ritz Carlton Development Company and obtained title to

  Residence Unit No. 6 consisting of an undivided 1/12 interest in Residence No. 8408 of the Aspen

  Highlands Condominiums.

         ccc)    Plaintiffs Samuel H. Pepkowitz and Roberta A. Pepkowitz are a citizens of the

  State of California and Trustees of the Pepkowitz Trust. Pursuant to a uniform Purchase Contract

  signed in 2006, Pepkowitz Plaintiffs (deeded to Pepkowitz Trust in 2003) paid $190,000.00 to the

  seller Ritz Carlton Development Company and obtained title to Residence Unit No. 23 consisting

  of an undivided 1/12 interest in Residence No. 8411 of the Aspen Highlands Condominiums.

         ddd)    Plaintiff JH Capital Corporation is a voluntary dissolved Florida corporation. Joe

  Hassan is a citizen of the State of Florida. Pursuant to a uniform Purchase Contract signed in 2001,

  Plaintiff paid $440,000.00 to the seller Ritz Carlton Development Company and obtained title to

  Residence Unit No. 8 consisting of an undivided 1/12 interest in Residence No. 4301 of the Aspen

  Highlands Condominiums.

         eee)    Plaintiffs David S. Blacher and Constance H. Blacher are citizens of the State of

  Florida. In 2003, the Blacher Plaintiffs paid $230,000.00 to the seller Margie H. Bach and obtained

  title to Residence Unit No. 9 consisting of an undivided 1/12 interest in Residence No. 8415 of the

  Aspen Highlands Condominiums.

         fff)    Plaintiffs Bryan J. Hawkins and Laura A. Hawkins are citizens of the State of

  Oklahoma. Pursuant to a uniform Purchase Contract signed in 2002, the Hawkins Plaintiffs paid

  $300,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 3 consisting of an undivided 1/12 interest in Residence No. 8315 of the Aspen Highlands


                                                  27
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 28 of
                                     108




  Condominiums.

         ggg)   Plaintiff Bruce M. Nesbitt is a citizen of the State of Illinois and Trustee of the

  Bruce Nesbitt Revocable Trust. Pursuant to a uniform Purchase Contract signed in 2001, Nesbitt

  Plaintiffs (deeded to the Bruce Nesbitt Revocable Trust in 2005) paid $230,000.00 to the seller

  Ritz Carlton Development Company and obtained title to Residence Unit No. 3 consisting of an

  undivided 1/12 interest in Residence No. 8401 of the Aspen Highlands Condominiums.

         hhh)   Plaintiff Monica M. Campanella is a citizen of the State of New York and Trustee

  of the Le Befana Trust. Pursuant to a uniform Purchase Contract signed in 2006, Campanella

  Plaintiffs paid $405,000.00 to the seller Ritz Carlton Development Company and obtained title to

  Residence Unit No. 1 consisting of an undivided 1/12 interest in Residence No. 2203 of the Aspen

  Highlands Condominiums.

         iii)   Plaintiff Reeta G. Casey is a citizen of the Florida and Trustee of the Reeta G.

  Casey Revocable Living Trust. Pursuant to a uniform in 2008, Casey Plaintiffs paid $165,000.00

  to the seller Double B Aspen, LLC, a Texas limited liability company and obtained title to

  Residence Unit No. 12 consisting of an undivided 1/12 interest in Residence No. 8415 of the Aspen

  Highlands Condominiums.

         jjj)   Plaintiffs Anthony F. Prinster and Sally L. Prinster are citizens of the State of

  Colorado. Pursuant to a uniform Purchase Contract signed in 2001, Prinster Plaintiffs paid

  $270,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 11 consisting of an undivided 1/12 interest in Residence No. 8301 of the Aspen Highlands

  Condominiums.

         kkk)   Plaintiff Kevin E. Grant is a citizen of the Commonwealth of Massachusetts. In


                                                 28
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 29 of
                                     108




  2010, Grant Plaintiff paid $90,000.00 to the seller Howard (John) Leonhardt and obtained title to

  Residence Unit No. 3 consisting of an undivided 1/12 interest in Residence No. 8415 of the Aspen

  Highlands Condominiums.

         lll)    Plaintiffs Gilbert P. Gradinger and Sally A. Gradinger are citizens of the State

  of California and Trustees of The Gilbert and Sally Gradinger 2001 Revocable Trust. Pursuant

  to a uniform Purchase Contract signed in 2002, Gradinger Plaintiffs (deeded to The Gilbert and

  Sally Gradinger 2001 Revocable Trust in 2011) paid $290,000.00 to the seller Ritz Carlton

  Development Company and obtained title to Residence Unit No. 10 consisting of an undivided

  1/12 interest in Residence No. 8315 of the Aspen Highlands Condominiums.

         mmm) Plaintiffs Jeffrey Rappin and Penny Brown are citizens of the State of Illinois

  (collectively, the “Rappin Plaintiffs”). In 2004, the Rappin Plaintiffs paid $225,000.00 to the seller

  Nicholas Wayne and Danielle R. Wayne and obtained title to Residence Unit No. 8 consisting of

  an undivided 1/12 interest in Residence No. 8314 of the Aspen Highlands Condominiums.

  Additionally, pursuant to a uniform Purchase Contract signed in 2009, the Rappin Plaintiffs paid

  $285,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 6 consisting of an undivided 1/12 interest in Residence No. 8211 of the Aspen Highlands

  Condominiums.

         nnn)    Plaintiff Milan Randic is a citizen of the State of Iowa and Trustee of the Milan

  Randic Trust. Plaintiff Mirjana Randic is a citizen of the State of Iowa and Trustee of the

  Mirjana Randic Trust. Pursuant to a uniform Purchase Contract signed in 2001, Randic Plaintiffs

  paid $290,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 3 consisting of an undivided 1/12 interest in Residence No. 8303 of the Aspen


                                                   29
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 30 of
                                     108




  Highlands Condominiums.

         ooo)   Plaintiffs Charles B. Buchanan and Charlotte S. Buchanan are citizens of the

  State of New York. Pursuant to a uniform Purchase Contract signed in 2001, the Buchanan

  Plaintiffs paid $190,000.00 to the seller Ritz Carlton Development Company and obtained title to

  Residence Unit No. 3 consisting of an undivided 1/12 interest in Residence No. 8304 of the Aspen

  Highlands Condominiums.

         ppp)   Plaintiff Annette Kalcheim is a citizen of the State of Illinois and Trustee of the

  Annette Kalcheim Trust. Pursuant to a uniform Purchase Contract signed in 2003, Kalcheim

  Plaintiffs paid $240,000.00 to the seller Ritz Carlton Development Company, and obtained title to

  Residence Interest No. 3 consisting of an undivided 1/12 interest in Residence No. 8306 of the

  Aspen Highlands Condominiums.

         qqq)   Plaintiff Mindy R. Wexler is a citizen of the State of Minnesota and Trustee of the

  Mindy R. Wexler Revocable Trust. Pursuant to a uniform Purchase Contract signed in 2009,

  Wexler Plaintiffs (deeded to the Mindy R. Wexler Revocable Trust in 2011) paid $117,500.00 to

  the seller Ritz Carlton Development Company, and obtained title to Residence Interest No. 12

  consisting of an undivided 1/12 interest in Residence No. 8403 of the Aspen Highlands

  Condominiums.

         rrr)   Plaintiffs John Bergstrom, Norman C. Creech and Susan S. Creech are citizens

  of the State of Colorado (collectively “Bergstrom Plaintiffs”). Pursuant to a uniform Purchase

  Contract signed in 2004, Bergstrom Plaintiffs paid $210,000.00 to the seller Ritz Carlton

  Development Company and obtained title to Residence Unit No. 7 consisting of an undivided 1/12

  interest in Residence No. 2202 of the Aspen Highlands Condominiums.


                                                 30
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 31 of
                                     108




         sss)   Plaintiffs John E. Blanchard, Jennifer Blanchard, Robert Blanchard and Ellen

  Blanchard are citizens of the State of Florida. Pursuant to a uniform Purchase Contract signed in

  2007, Blanchard Plaintiffs paid $285,000.00 to the seller Ritz Carlton Development Company and

  obtained title to Residence Unit No. 11 consisting of an undivided 1/12 interest in Residence No.

  2208 of the Aspen Highlands Condominiums.

         ttt)   Plaintiff Louise B. Hoversten is a citizen of the State of Colorado. Pursuant to a

  uniform Purchase Contract signed in 2002, Hoversten Plaintiff (deeded to Louise B. Hoversten in

  2004) paid $250,000.00 to the seller Ritz Carlton Development Company and obtained title to

  Residence Unit No. 4 consisting of an undivided 1/12 interest in Residence No. 8314 of the Aspen

  Highlands Condominiums.

         uuu)   Plaintiffs Howard A. Simon and Elizabeth M. Simon are citizens of the State of

  Illinois. In 2011, Simon Plaintiffs paid $117,000.00 to the seller Taylor Capital Ventures, LP, a

  Mississippi limited partnership, and obtained title to Residence Unit No. 11 consisting of an

  undivided 1/12 interest in Residence No. 8206 of the Aspen Highlands Condominiums.

         vvv)   Plaintiffs Gary S. Chavin and Pat A. Chavin are citizens of the State of Illinois.

  Pursuant to a uniform Purchase Contract signed in 2001, Chavin Plaintiffs paid $180,000.00 to the

  seller Ritz Carlton Development Company and obtained title to Residence Unit No. 2 consisting

  of an undivided 1/12 interest in Residence No. 8404 of the Aspen Highlands Condominiums.

         www) Plaintiff Greg Jacobson is a citizen of the State of California. Pursuant to a uniform

  Purchase Contract signed in 2008, Jacobson Plaintiff paid $220,000.00 to the sellers Richard S.

  Ost and Beth Ost, and obtained title to Residence Unit No. 1 consisting of an undivided 1/12

  interest in Residence No. 8314 of the Aspen Highlands Condominiums.


                                                 31
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 32 of
                                     108




         xxx)   Plaintiffs Douglas Kadison and Carol Kadison are citizens of the State of Texas.

  Pursuant to a uniform Purchase Contract signed in 2001, Kadison Plaintiffs paid $260,000.00 to

  the seller Ritz Carlton Development Company and obtained title to Residence Unit No. 7

  consisting of an undivided 1/12 interest in Residence No. 8208 of the Aspen Highlands

  Condominiums.

         yyy)   Plaintiff Joseph Fryzer is citizen of the State of California. Pursuant to a uniform

  Purchase Contract signed in 2003, Fryzer Plaintiff paid $250,000.00 to the seller Ritz Carlton

  Development Company and obtained title to Residence Unit No. 6 consisting of an undivided 1/12

  interest in Residence No. 8216 of the Aspen Highlands Condominiums.

         zzz)   Plaintiff Danny V. Lackey is a citizen of the State of North Carolina and Trustee

  of the Danny V. Lackey Living Trust. Plaintiff Nancy L. Lackey is a citizen of the State of

  North Carolina and Trustee of the Nancy L. Lackey Living Trust. Pursuant to a uniform Purchase

  Contract signed in 2006, Lackey Plaintiffs paid $257,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 10 consisting of an undivided

  1/12 interest in Residence No. 2205 of the Aspen Highlands Condominiums.

         aaaa) Plaintiffs H.M. Palm and Margaret Palm are citizens of the State of Texas.

  Pursuant to a uniform Purchase Contract signed in 2003, Palm Plaintiffs paid $220,000.00 to the

  seller Ritz Carlton Development Company and obtained title to Residence Unit No. 8 consisting

  of an undivided 1/12 interest in Residence No. 8311 of the Aspen Highlands Condominiums.

         bbbb) Plaintiffs Paul C. Rosenthal and Carla P. Rosenthal are citizens of the State of

  Maryland. In 2007, Rosenthal Plaintiffs paid $235,000.00 to the sellers Peter N. Louras, Jr. and

  Mary M. Louras, Trustees of the Peter and Mary Louras Trust, a California Trust, and obtained


                                                 32
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 33 of
                                     108




  title to Residence Unit No. 12 consisting of an undivided 1/12 interest in Residence No. 8308 of

  the Aspen Highlands Condominiums. Additionally, pursuant to a uniform Purchase Contract

  signed in 2009, Rosenthal Plaintiffs paid $139,500.00 to the seller Ritz Carlton Development

  Company and obtained title to Residence Unit No. 9 consisting of an undivided 1/12 interest in

  Residence No. 8410 of the Aspen Highlands Condominiums. Additionally, in 2012, Rosenthal

  Plaintiffs paid $100,000.00 to the sellers Janice Penrose and Chris Penrose and obtained title to

  Residence Unit No. 11 consisting of an undivided 1/12 interest in Residence No. 8307 of the Aspen

  Highlands Condominiums.

         cccc) Plaintiffs David A. Figliulo and Lesa A. Figliulo are citizens of the State of Illinois

  and Trustees of The David & Lesa Figliulo Family Revocable Living Trust. Pursuant to a

  uniform Purchase Contract signed in 2008, Figliulo Plaintiffs (deeded to The David & Lesa

  Figliulo Family Revocable Living Trust in 2015) paid $495,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 3 consisting of an undivided

  1/12 interest in Residence No. 8307 of the Aspen Highlands Condominiums.

         dddd) Plaintiffs Walter H. Petrie and Nancy A. Petrie are citizens of the State of

  Maryland. Pursuant to a uniform Purchase Contract signed in 2004, Petrie Plaintiffs paid

  $260,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 4 consisting of an undivided 1/12 interest in Residence No. 8306 of the Aspen Highlands

  Condominiums.

         eeee) Plaintiffs Kenneth Tompkins and Kimberly Tompkins are citizens of the State

  of Virginia. In 2003, Tompkins Plaintiffs paid $275,000.00 to the seller Sylvia Beatty and obtained

  title to Residence Unit No. 4 consisting of an undivided 1/12 interest in Residence No. 8308 of the


                                                  33
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 34 of
                                     108




  Aspen Highlands Condominiums.

         ffff)   Plaintiff Barbara L. Palazzolo is a citizen of the State of Michigan and Trustee of

  the Barbara L. Palazzolo Revocable Trust. Pursuant to a uniform Purchase Contract signed in

  2003, Palazzolo Plaintiffs (deeded to the Barbara L. Palazzolo Revocable Trust in 2007) paid

  $240,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 6 consisting of an undivided 1/12 interest in Residence No. 8311 of the Aspen

  Highlands Condominiums.

         gggg) Plaintiffs Dana James Weinkle and Susan Holloway Weinkle are citizens of the

  State of Florida. In 2009, Weinkle Plaintiffs paid $165,000.00 to the seller Lon M. Baronne and

  Karen G. Baronne and obtained title to Residence Unit No. 5 consisting of an undivided 1/12

  interest in Residence No. 2301 of the Aspen Highlands Condominiums.

         hhhh) Plaintiffs Evan Rabinowitz and Ami Rabinowitz are citizens of the State of

  Florida and Trustees of the Ami Rabinowitz Trust. Pursuant to a uniform Purchase Contract

  signed in 2006, Rabinowitz Plaintiffs paid $420,000.00 to the seller Arthur Falcone, Trustee of the

  Arthur Falcone Revocable Living Trust, a Florida Trust, and obtained title to Residence Interest

  No. 2 consisting of an undivided 1/12 interest in Residence No. 8210 of the Aspen Highlands

  Condominiums.

         iiii)   Plaintiff Kona, Ltd. is a Texas limited partnership. Ryan M. Youngblood is a

  citizen of the State of Texas and manager of Kona, Ltd. Pursuant to a uniform Purchase Contract

  signed in 2004, Plaintiff paid $295,000.00 to the seller Ritz Carlton Development Company and

  obtained title to Residence Unit No. 21 consisting of an undivided 1/12 interest in Residence No.

  8201 of the Aspen Highlands Condominiums.


                                                  34
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 35 of
                                     108




         jjjj)   Plaintiffs Steve V. Gurland and Caroline I. Gurland are citizens of the State of

  Florida. Pursuant to a uniform Purchase Contract signed in 2004, Gurland Plaintiffs paid

  $160,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 10 consisting of an undivided 1/12 interest in Residence No. 8404 of the Aspen Highlands

  Condominiums.

         kkkk) Plaintiff Spencer L. Youngblood Family Partnership Ltd. is a Texas limited

  partnership. Spencer L. Youngblood is a citizen of the State of Texas and manager of Spencer L.

  Youngblood Family Partnership Ltd. Pursuant to a uniform Purchase Contract signed in 2001,

  Plaintiff paid $230,000.00 to the seller Ritz Carlton Development Company and obtained title to

  Residence Unit No. 8 consisting of an undivided 1/12 interest in Residence No. 8205 of the Aspen

  Highlands Condominiums.

         llll)   Plaintiffs Kenneth D. Cushman and Carol A. Cushman are citizens of the State

  of Texas. Pursuant to a uniform Purchase Contract signed in 2001, Cushman Plaintiffs paid

  $290,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 8 consisting of an undivided 1/12 interest in Residence No. 8305 of the Aspen Highlands

  Condominiums.

         mmmm)          Plaintiffs Dan Moskowitz and Wendy Moskowitz are citizens of the State

  of New York. Pursuant to a uniform Purchase Contract signed in 2009, Moskowitz Plaintiffs paid

  $120,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 10 consisting of an undivided 1/12 interest in Residence No. 2208 of the Aspen Highlands

  Condominiums.

         nnnn) Plaintiffs Gary Sheldon Kohler and Deborah Joy Kohler are citizens of the State


                                                35
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 36 of
                                     108




  of Minnesota. Pursuant to a uniform Purchase Contract signed in 2011, Kohler Plaintiffs paid

  $115,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 12 consisting of an undivided 1/12 interest in Residence No. 8215 of the Aspen Highlands

  Condominiums.

         oooo) Plaintiffs Lewis J. Hirsch and Gayle Hirsch are citizens of the State of Illinois. In

  2005, Hirsch Plaintiffs paid $180,000.00 to the seller 831 701 Ontario Limited, a Canadian

  corporation, and obtained title to Residence Unit No. 5 consisting of an undivided 1/12 interest in

  Residence No. 8404 of the Aspen Highlands Condominiums.

         pppp) Plaintiff Bradley Properties, LLC is an Alabama limited liability company, in

  good standing. Merrill N. Bradley and Julia H. Bradley are citizens of the State of Alabama.

  Pursuant to a uniform Purchase Contract signed in 2002, Plaintiff (deeded to Bradley Properties,

  LLC in 2004) paid $290,000.00 to the seller Ritz Carlton Development Company and obtained

  title to Residence Unit No. 6 consisting of an undivided 1/12 interest in Residence No. 8209 of the

  Aspen Highlands Condominiums. Additionally, pursuant to a uniform Purchase Contract signed

  in 2002, Merrill N. Bradley and Julia H. Bradley, the original purchasers (deeded to Bradley

  Properties, LLC in 2004) paid $265,000.00 to the seller Ritz Carlton Development Company and

  obtained title to Residence Unit No. 12 consisting of an undivided 1/12 interest in Residence No.

  8209 of the Aspen Highlands Condominiums.

         qqqq) Plaintiff Anna P. Zalk is a citizen of the State of New Jersey. In 2003, Zalk Plaintiff

  (deeded to Anna P. Zalk in 2011) paid $240,000.00 to the sellers Jim Hyssen and Merita Hyssen,

  and obtained title to Residence Unit No. 5 consisting of an undivided 1/12 interest in Residence

  No. 8209 of the Aspen Highlands Condominiums.


                                                  36
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 37 of
                                     108




         rrrr)   Plaintiff David Jackel Trustee is a citizen of the State of California and Trustee of

  the Mountain Drive Trust. Pursuant to a uniform Purchase Contract signed in 2003, Jackel

  Plaintiffs paid $350,000.00 to the seller Ritz Carlton Development Company, and obtained title to

  Residence Interest No. 3 consisting of an undivided 1/12 interest in Residence No. 2203 of the

  Aspen Highlands Condominiums. Additionally, pursuant to a uniform Purchase Contract signed

  in 2006, Jackel Plaintiffs paid $455,000.00 to the seller Ritz Carlton Development Company, and

  obtained an undivided 1/12 interest in Residence No. 2207 of the Aspen Highlands

  Condominiums. The interest is described in weeks. Additionally, pursuant to a uniform Purchase

  Contract signed in 2008, Jackel Plaintiffs paid $277,000.00 to the seller Ritz Carlton Development

  Company, and obtained an undivided 1/12 interest in Residence No. 2304 of the Aspen Highlands

  Condominiums. The interest is described in weeks.

         ssss)   Plaintiffs William M. Waxman, a citizen of the State of Texas and Alan S.

  Waxman, a citizen of the State of New York. Pursuant to a uniform Purchase Contract signed in

  2004, Waxman Plaintiffs paid $250,000.00 to the seller Ritz Carlton Development Company and

  obtained title to Residence Unit No. 8 consisting of an undivided 1/12 interest in Residence No.

  2208 of the Aspen Highlands Condominiums.

         tttt)   Plaintiffs Timothy J. Hyland and Natalie B. Hyland are citizens of the State of

  Arizona and Trustees of the Hyland Revocable Living Trust. Pursuant to a uniform Purchase

  Contract signed in 2004, Hyland Plaintiffs paid $200,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 11 consisting of an undivided

  1/12 interest in Residence No. 8403 of the Aspen Highlands Condominiums. Additionally, in 2005,

  the Hyland Plaintiffs paid $347,500.00 to the sellers Harold J. Bouillion and Charlene L. Bouillion,


                                                  37
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 38 of
                                     108




  and obtained title to Residence Interest No. 10 consisting of an undivided 1/12 interest in

  Residence No. 8301 of the Aspen Highlands Condominiums.

         uuuu) Plaintiff Neil Spizizen Trustee is a citizen of the State of Michigan and Trustee of

  the Neil Spizizen Trust. Pursuant to a uniform Purchase Contract signed in 2006, Spizizen

  Plaintiffs paid $495,000.00 to the seller Ritz Carlton Development Company, and obtained title to

  Residence Interest No. 2 consisting of an undivided 1/12 interest in Residence No. 8207 of the

  Aspen Highlands Condominiums.

         vvvv) Plaintiffs D. L. Wilkey and Julie Janicek-Wilkey are citizens of the State of New

  Mexico. Pursuant to a uniform Purchase Contract signed in 2003, Wilkey Plaintiffs paid

  $240,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 2 consisting of an undivided 1/12 interest in Residence No. 8311 of the Aspen Highlands

  Condominiums.

         wwww)          Plaintiffs Cass Franklin and Vera Stewart Franklin are citizens of the

  State of Iowa. Pursuant to a uniform Purchase Contract signed in 2005, Franklin Plaintiffs paid

  $490,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 3 consisting of an undivided 1/12 interest in Residence No. 8307 of the Aspen Highlands

  Condominiums.

         xxxx) Plaintiffs Daryl Cramer, Heather Cramer and Hope S. Barkan (collectively the

  “Cramer Plaintiffs”) are citizens of the State of Colorado. Pursuant to a uniform Purchase Contract

  signed in 2003, Cramer Plaintiffs paid $219,000.00 to the seller Ritz Carlton Development

  Company and obtained title to Residence Unit No. 4 consisting of an undivided 1/12 interest in

  Residence No. 8214 of the Aspen Highlands Condominiums.


                                                  38
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 39 of
                                     108




         yyyy) Plaintiff Jacob Louis Slevin is a citizen of the State of New Jersey. In 2006, Slevin

  Plaintiff (deeded to Jacob Louis Slevin in 2015) paid $382,500.00 to the sellers Lon M. Baronne

  and Karen G. Baronne and obtained title to an undivided 1/12 interest in Residence No. 2312 of

  the Aspen Highlands Condominiums. The interest is described in weeks.

         zzzz) Plaintiff Ronald Lawrence Glazer is a citizen of the State of California and

  Trustee of the Ronald Lawrence Glazer Trust. Plaintiff Christiane Nicolini Glazer is a citizen

  of the State of California and Trustee of the Christiane Nicolini Glazer Trust (collectively, the

  “Glazer Plaintiffs”). Pursuant to a uniform Purchase Contract signed in 2006, Glazer Plaintiffs

  paid $300,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 2 consisting of an undivided 1/12 interest in Residence No. 2405 of the Aspen

  Highlands Condominiums.

         aaaaa) Plaintiff Erich Tengelsen is a citizen of the State of Illinois. Pursuant to a uniform

  Purchase Contract signed in 2004, Tengelsen Plaintiff paid $230,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 2 consisting of an undivided

  1/12 interest in Residence No. 2202 of the Aspen Highlands Condominiums.

         bbbbb) Plaintiffs Charles A. Gottlob and Cynthia G. Gottlob are citizens of the State of

  Colorado. Pursuant to a uniform Purchase Contract signed in 2003, Gottlob Plaintiffs paid

  $210,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 8 consisting of an undivided 1/12 interest in Residence No. 8106 of the Aspen Highlands

  Condominiums.

         ccccc) Plaintiff Lucy D. Anda is a citizen of the State of New York. Pursuant to a uniform

  Purchase Contract signed in 2006, Anda Plaintiff paid $510,000.00 to the seller Ritz Carlton


                                                  39
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 40 of
                                     108




  Development Company, and obtained title to an undivided 1/12 interest in Residence No. 2401 of

  the Aspen Highlands Condominiums. The interest is described in weeks.

         ddddd) Plaintiff Neil G. Arnovitz is a citizen of Canada. In 2004, Arnovitz Plaintiff paid

  $216,600.00 to the seller William S. Weisman and Lauren B. Weisman, obtained title to Residence

  Interest No. 1 consisting of an undivided 1/12 interest in Residence No. 8202 of the Aspen

  Highlands Condominiums. Additionally, pursuant to a uniform Purchase Contract signed in 2005,

  Arnovitz Plaintiff paid $195,000.00 to the seller Ritz Carlton Development Company, and

  obtained an undivided 1/12 interest in Residence No. 2408 of the Aspen Highlands

  Condominiums. The interest is described in weeks.

         eeeee) Plaintiff Melissa T. Crowley Trustee is a citizen of the State of Colorado and

  Trustee of the Peter Charles Crowley Trust. Pursuant to a uniform Purchase Contract signed in

  2001, Crowley Plaintiffs paid $200,000.00 to the seller Ritz Carlton Development Company, and

  obtained title to Residence Interest No. 5 consisting of an undivided 1/12 interest in Residence No.

  8104 of the Aspen Highlands Condominiums.

         fffff)   Plaintiffs Patrick A. Lattore and Dee P. Lattore are citizens of the State of

  Nevada. Pursuant to a uniform Purchase Contract signed in 2010, Lattore Plaintiffs paid

  $116,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 11 consisting of an undivided 1/12 interest in Residence No. 8212 the Aspen Highlands

  Condominiums.

         ggggg) Plaintiffs Rocky J. Mountain and Janet M. Mountain are citizens of the State of

  Texas. Pursuant to a uniform Purchase Contract signed in 2005, Mountain Plaintiffs paid

  $370,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence


                                                  40
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 41 of
                                     108




  Interest No. 9 consisting of an undivided 1/12 interest in Residence No. 2407 of the Aspen

  Highlands Condominiums. Additionally, pursuant to a uniform Purchase Contract signed in 2007,

  Mountain Plaintiffs paid $318,250.00 to the seller Ritz Carlton Development Company, and

  obtained title to Residence Interest No. 1 consisting of an undivided 1/12 interest in Residence No.

  2208 of the Aspen Highlands Condominiums.

         hhhhh) Plaintiffs Phyllis Schofield and William F. Schofield, Jr. are citizens of the State

  of Florida. Pursuant to a uniform Purchase Contract signed in 2006, Schofield Plaintiffs paid

  $220,000.00 to the seller Ritz Carlton Development Company, and obtained title to an undivided

  1/12 interest in Residence No. 2410 of the Aspen Highlands Condominiums. The interest is

  described in weeks.

         iiiii)   Plaintiffs Mark L. Horwitz and Susan J. Horwitz are citizens of the State of

  Florida. Pursuant to a uniform Purchase Contract signed in 2008, Horwitz Plaintiffs paid

  $189,000.00 to the seller Ritz Carlton Development Company, and obtained title to an undivided

  1/12 interest in Residence No. 2303 of the Aspen Highlands Condominiums. The interest is

  described in weeks.

         jjjjj)   Plaintiffs Joel Sacher and Susan J. Sacher are citizens of the State of New Jersey.

  Pursuant to a uniform Purchase Contract signed in 2001, Sacher Plaintiffs paid $250,000.00 to the

  seller Ritz Carlton Development Company, and obtained title to Residence Interest No. 3

  consisting of an undivided 1/12 interest in Residence No. 8209 of the Aspen Highlands

  Condominiums.

         kkkkk) Plaintiff C & N Assets, Ltd. is a Texas limited partnership, in good standing.

  Heyward Taylor is a citizen of the State of Texas. Pursuant to a uniform Purchase Contract signed


                                                  41
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 42 of
                                     108




  in 2001, Plaintiff paid $270,000.00 to the seller Ritz Carlton Development Company and obtained

  title to Residence Unit No. 9 consisting of an undivided 1/12 interest in Residence No. 8315 of the

  Aspen Highlands Condominiums.

         lllll)   Plaintiff Lisa Mottola Trustee is a citizen of the State of California and Trustee of

  the Lisa Mottola Trust. Pursuant to a uniform Purchase Contract signed in 2004, Mottola

  Plaintiffs paid $260,000.00 to the seller Ritz Carlton Development Company, and obtained title to

  Residence Interest No. 6 consisting of an undivided 1/12 interest in Residence No. 2204 of the

  Aspen Highlands Condominiums.

         mmmmm)          Plaintiff Mel A. Barkan is a citizen of the Commonwealth of

  Massachusetts. Pursuant to a uniform Purchase Contract signed in 2001, Barkan Plaintiff paid

  $250,000.00 to the seller Ritz Carlton Development Company, obtained title to Residence Interest

  No. 3 consisting of an undivided 1/12 interest in Residence No. 8308 of the Aspen Highlands

  Condominiums.

         nnnnn) Plaintiffs John Patrick McEvoy and Maria Gomez McEvoy are citizens of the

  State of New York. Pursuant to a uniform Purchase Contract signed in 2006, McEvoy Plaintiffs

  paid $390,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 12 consisting of an undivided 1/12 interest in Residence No. 2309 of the Aspen

  Highlands Condominiums.

         ooooo) Plaintiff Greico Family Limited Partnership is a Texas limited partnership, in

  good standing. Frank Greico is a citizen of the State of Texas and president of the Greico Family

  Limited Partnership. Pursuant to a uniform Purchase Contract signed in 2006, Plaintiff paid

  $205,000.00 to the seller Ritz Carlton Development Company and obtained title to an undivided


                                                   42
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 43 of
                                     108




  1/12 interest in Residence No. 2305 of the Aspen Highlands Condominiums. The interest is

  described in weeks.

         ppppp) Plaintiff JAWSFW, LLC is a Georgia limited liability company. Plaintiffs Clair

  F. White and Linda Gage-White are citizens of the State of Louisiana. In 2007, the Whites paid

  $250,000.00 to the sellers Stuart Newberger and Marcy Newberger, and obtained title to Residence

  Interest No. 4 consisting of an undivided 1/12 interest in Residence No. 8215 of the Aspen

  Highlands Condominiums. The Whites subsequently transferred their interest in the fractional unit

  to their family LLC.

         qqqqq) Plaintiff John Egle is a citizen of the State of Louisiana. Pursuant to a uniform

  Purchase Contract signed in 2005, Egle Plaintiff paid $190,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 7 consisting of an undivided

  1/12 interest in Residence No. 2302 of the Aspen Highlands Condominiums.

         rrrrr)   Plaintiff Darryl Rosen is a citizen of the State of Illinois. In 2004, Rosen Plaintiff

  paid $228,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence

  Interest No. 3 consisting of an undivided 1/12 interest in Residence No. 8212 of the Aspen

  Highlands Condominiums.

         sssss) Plaintiff Michael A. Capasso is a citizen of the State of New York. In 2007,

  Capasso Plaintiff paid $612,000.00 to the seller Donald Garlikov, and obtained title to an

  undivided 1/12 interest in Residence No. 2410 of the Aspen Highlands Condominiums. The

  interest is described in weeks.

         ttttt)   Plaintiff Jeffrey C. Bermant is a citizen of the State of California. In 2001,

  Bermant Plaintiff paid $250,000.00 to the seller Ritz Carlton Development Company and obtained


                                                   43
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 44 of
                                     108




  title to Residence Interest No. 2 consisting of an undivided 1/12 interest in Residence No. 8308 of

  the Aspen Highlands Condominiums.

         uuuuu) Plaintiff Rock Pile, LLC is a Minnesota limited liability company. Jeff Cowan is

  a citizen of the State of Minnesota and president of Rock Pile, LLC. Pursuant to a uniform Purchase

  Contract signed in 2011, Plaintiff paid $62,000.00 to the seller Ritz Carlton Development

  Company and obtained title to an undivided 1/12 interest in Residence No. 2304 of the Aspen

  Highlands Condominiums. The interest is described in weeks.

         vvvvv) Plaintiffs Mary Glancy Hobin Trustee is a citizen of the State of New Jersey and

  Trustee of the Mary Glancy Hobin Trust. Patricia Travers is a citizen of the State of

  Washington. Michael Hobin is a citizen of the State of New Jersey (collectively, the “Hobin

  Plaintiffs”). In 2009, Hobin Plaintiffs paid $175,000.00 to the sellers Peter Mann and Marcy Mann,

  and obtained title to Residence Interest No. 5 consisting of an undivided 1/12 interest in Residence

  No. 8208 of the Aspen Highlands Condominiums. In addition, pursuant to a uniform Purchase

  Contract signed in 2010, Hobin Plaintiffs, excluding Michael Hobin, paid $125,000.00 to the seller

  Ritz Carlton Development Company, and obtained title to Residence Interest No. 11 consisting of

  an undivided 1/12 interest in Residence No. 8208 of the Aspen Highlands Condominiums.

         wwwww)          Plaintiffs Mark D. Dembs and Mona L. Dembs are citizens of the State of

  Michigan. Pursuant to a uniform Purchase Contract signed in 2004, Dembs Plaintiffs paid

  $240,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 7 consisting of an undivided 1/12 interest in Residence No. 2308 of the Aspen Highlands

  Condominiums.

         xxxxx) Plaintiffs Morton Eugene Sherman and Susan Ann Sherman are citizens of the


                                                  44
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 45 of
                                     108




  State of Colorado. Pursuant to a uniform Purchase Contract signed in 2001 (deeded to E. Eugene

  Sherman and Susan A. Sherman in 2004), Sherman Plaintiffs paid $230,000.00 to the seller Ritz

  Carlton Development Company and obtained title to Residence Unit No. 10 consisting of an

  undivided 1/12 interest in Residence No. 8206 of the Aspen Highlands Condominiums.

         yyyyy) Plaintiff John H. Thames, Jr. is a citizen of the State of Mississippi. Pursuant to a

  uniform Purchase Contract signed in 2002, Thames Plaintiff paid $209,000.00 to the seller Ritz

  Carlton Development Company and obtained title to Residence Unit No. 5 consisting of an

  undivided 1/12 interest in Residence No. 8302 of the Aspen Highlands Condominiums.

  Additionally, pursuant to a uniform Purchase Contract signed in 2002, Thames Plaintiff paid

  $270,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 10 consisting of an undivided 1/12 interest in Residence No. 8305 of the Aspen Highlands

  Condominiums.

         zzzzz) Plaintiffs Thomas R. Wright and Maureen D. Wright are citizens of the State of

  New York. Pursuant to a uniform Purchase Contract signed in 2002, Wright Plaintiffs paid

  $330,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 1 consisting of an undivided 1/12 interest in Residence No. 8305 of the Aspen Highlands

  Condominiums.

         aaaaaa)Plaintiff Brenda Zelnick is a citizen of the State of Florida. In 2004, Zelnick

  Plaintiff paid $309,000.00 to sellers Glenn E. Hawley and Lisa S. Hawley, and obtained title to

  Residence Interest No. 1 consisting of an undivided 1/12 interest in Residence No. 8315 of the

  Aspen Highlands Condominiums.

         bbbbbb)        Plaintiff Corporate Retreats, LLC is a South Carolina limited liability


                                                 45
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 46 of
                                     108




  company. Todd Baldree is a citizen of the State of South Carolina and member of Corporate

  Retreats, LLC. Pursuant to a uniform Purchase Contract signed in 2005, Plaintiff paid $410,000.00

  to the seller Ritz Carlton Development Company and obtained title to Residence Unit No. 1

  consisting of an undivided 1/12 interest in Residence No. 2309 of the Aspen Highlands

  Condominiums.

         cccccc)Plaintiffs Richard F. Wackeen and Sharon R. Wackeen are citizens of the State

  of California. Pursuant to a uniform Purchase Contract signed in 2006, Wackeen Plaintiffs paid

  $260,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 10 consisting of an undivided 1/12 interest in Residence No. 2206 of the Aspen Highlands

  Condominiums.

         dddddd)        Plaintiffs Morris M. Jurkowitz and Irma Jurkowitz are citizens of the

  State of California and Trustees of the Jurkowitz 1996 Family Trust. Pursuant to a uniform

  Purchase Contract signed in 2004, Jurkowitz Plaintiffs paid $330,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 12 consisting of an undivided

  1/12 interest in Residence No. 2203 of the Aspen Highlands Condominiums.

         eeeeee)Plaintiff Rick M. Oddo is a citizen of the State of Texas and Trustee of the Rick

  M. Oddo Trust. Plaintiff Jeffrey B. Oddo is a citizen of the State of Texas and Trustee of the

  Jeffrey B. Oddo Trust. Plaintiff Bradford T. Oddo is a citizen of the State of Texas and Trustee

  of the Bradford T. Oddo Trust. Pursuant to a uniform Purchase Contract signed in 2001, Oddo

  Plaintiffs paid $270,000.00 to the seller Ritz Carlton Development Company, and obtained title to

  Residence Interest No. 8 consisting of an undivided 1/12 interest in Residence No. 8315 of the

  Aspen Highlands Condominiums.


                                                 46
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 47 of
                                     108




         ffffff) Plaintiffs Nicola H. Albutt and Mark E. Haranzo are citizens of the State of

  Connecticut and Trustees of the Graham J. Albutt Trust (collectively, the “Albutt Plaintiffs”).

  Pursuant to a uniform Purchase Contract signed in 2005, Albutt Plaintiffs (deeded to Nicola H.

  Albutt Trustee and Mark E. Haranzo Trustee in 2013) paid $220,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 3 consisting of an undivided

  1/12 interest in Residence No. 2406 of the Aspen Highlands Condominiums.

         gggggg)        Plaintiffs Thomas G. Friermood and Kay K. Friermood are citizens of

  the State of Colorado. In 2003, Friermood Plaintiffs paid $200,000.00 to the sellers Alexander H.

  Busansky and Jennifer Kaplan, and obtained title to Residence Interest No. 7 consisting of an

  undivided 1/12 interest in Residence No. 8202 of the Aspen Highlands Condominiums.

         hhhhhh)        Plaintiff Richard N. Mark is a citizen of the State of Michigan. Pursuant

  to a uniform Purchase Contract signed in 2010, Mark Plaintiff paid $275,000.00 to the seller Ritz

  Carlton Development Company, and obtained title to an undivided 1/12 interest in Residence No.

  2303 of the Aspen Highlands Condominiums. The interest is described in weeks.

         iiiiii) Plaintiffs Stuart A. Epstein and Judy Epstein are citizens of the State of Florida.

  Pursuant to a uniform Purchase Contract signed in 2001, Epstein Plaintiffs paid $300,000.00 to

  the seller Ritz Carlton Development Company, and obtained title to Residence Interest No. 8

  consisting of an undivided 1/12 interest in Residence No. 8203 of the Aspen Highlands

  Condominiums.

         jjjjjj) Plaintiff John M. Keane is a citizen of the State of Virginia. Pursuant to a uniform

  Purchase Contract signed in 2007 (Theresa Keane deceased 2016), Keane Plaintiff paid

  $325,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence


                                                 47
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 48 of
                                     108




  Unit No. 4 consisting of an undivided 1/12 interest in Residence No. 2405 of the Aspen Highlands

  Condominiums.

         kkkkkk)        Plaintiffs Richard B. Bindler and Gene M. Bindler are citizens of the State

  of Illinois. Pursuant to a uniform Purchase Contract signed in 2004, Bindler Plaintiffs paid

  $230,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 4 consisting of an undivided 1/12 interest in Residence No. 2202 of the Aspen

  Highlands Condominiums.

         llllll) Plaintiffs Allen D. McGee and J. Holton McGee are citizens of the State of

  Florida. Pursuant to a uniform Purchase Contract signed in 2001 (Carole J. McGee deceased 2013),

  the Plaintiffs McGee paid $413,750.00 to the seller Ritz Carlton Development Company and

  obtained title to Residence Unit No. 5 consisting of an undivided 1/12 interest in Residence No.

  4302 of the Aspen Highlands Condominiums. In addition, Plaintiff McGee paid $413,750.00 to

  the seller Ritz Carlton Development Company and obtained title to Residence Unit No. 11

  consisting of an undivided 1/12 interest in Residence No. 4302 of the Aspen Highlands

  Condominiums. (Plaintiff purchased two fractional ownerships at once in unit 4302 totaling

  amount $827,500.00)

         mmmmmm) Plaintiff 8207 DEL, LLC is organized under the laws of Colorado. Pursuant

  to a uniform Purchase Contract the current owners signed in 2005, they paid $490,000.00 to the

  seller Ritz Carlton Development Company and obtained title to Residence Interest No. 5 consisting

  of an undivided 1/12 interest in Residence No. 8207 of Aspen Highlands Condominiums,

  according to the Declaration of Condominium for Aspen Highlands Condominiums. Pursuant to

  an Assignment of Claims, the owners transferred all of their claims and all interests in claims


                                                 48
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 49 of
                                     108




  arising out of ownership or under the Purchase Contract or otherwise and pertaining to the

  undivided 1/12 interest in Residence Unit No. 8207 at the Ritz Aspen Highlands to 8207 DEL,

  LLC.

         nnnnnn)        Plaintiffs Jennifer Colson, Eric C. Colson and Judy L. Peckler are

  citizens of the State of California (collectively, the “Colson Plaintiffs”). Pursuant to a uniform

  Purchase Contract signed in 2012, Colson Plaintiffs paid $140,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to an undivided 1/12 interest in Residence No. 2401 of

  the Aspen Highlands Condominiums. The interest is described in weeks.

         oooooo)        Plaintiffs Barry A. Schochet and Gayle Weiss are citizens of the State of

  California (collectively, the “Schochet Plaintiffs”). In 2002, Schochet Plaintiffs paid $195,000.00

  to the seller William F. Eichor, trustee of the Eichor Trust, and obtained title to Residence Unit

  No. 1 consisting of an undivided 1/12 interest in Residence No. 8409 of the Aspen Highlands

  Condominiums.

         pppppp)        Plaintiffs Brian D. Isroff and Louise A. Isroff are citizens of the State of

  Ohio. Pursuant to a uniform Purchase Contract signed in 2005, Isroff Plaintiffs paid $250,000.00

  to the seller Ritz Carlton Development Company, and obtained title to Residence Interest No. 12

  consisting of an undivided 1/12 interest in Residence No. 2208 of the Aspen Highlands

  Condominiums.

         qqqqqq)        Plaintiff Ronald F. Lemar is a citizen of the State of Illinois. Pursuant to a

  uniform Purchase Contract signed in 2006, Lemar Plaintiff paid $335,000.00 to the seller Ritz

  Carlton Development Company, and obtained title to an undivided 1/12 interest in Residence No.

  2305 of the Aspen Highlands Condominiums. The interest is described in weeks.


                                                  49
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 50 of
                                     108




         rrrrrr) Plaintiffs William N. Shoff and Olga A. Selivanova are citizens of the State of

  New Mexico (collectively, the “Shoff Plaintiffs”). Pursuant to a uniform Purchase Contract signed

  in 2005, Shoff Plaintiffs paid $290,000.00 to the seller Ritz Carlton Development Company, and

  obtained title to Residence Interest No. 11 consisting of an undivided 1/12 interest in Residence

  No. 8215 of the Aspen Highlands Condominiums.

         ssssss) Plaintiffs Hazim Safi and Deborah Cavazos Safi are citizens of the State of Texas.

  Pursuant to a uniform Purchase Contract signed in 2003, Safi Plaintiffs paid $220,000.00 to the

  seller Ritz Carlton Development Company, and obtained title to Residence Interest No. 1

  consisting of an undivided 1/12 interest in Residence No. 8106 of the Aspen Highlands

  Condominiums.

         tttttt) Plaintiff Gail Lockyer is a citizen of Canada. In 2006, Lockyer Plaintiff paid

  $240,000.00 to the seller Jay Alan Scharer Trust, Jay Alan Scharer Trustee, and obtained title to

  Residence Interest No. 11 consisting of an undivided 1/12 interest in Residence No. 8204 of the

  Aspen Highlands Condominiums.

         uuuuuu)        Plaintiff Zamalt, LLC is a Pennsylvania limited liability company.

  Richard I. Zamarin is a citizen of the State of Pennsylvania and manager of Zamalt, LLC.

  Pursuant to a uniform Purchase Contract signed in 2005, Plaintiff, paid $300,000.00 to the seller

  Ritz Carlton Development Company, and obtained title to Residence Unit No. 5 consisting of an

  undivided 1/12 interest in Residence No. 2208 of the Aspen Highlands Condominiums.

         vvvvvv)        Plaintiff SIP Scotch Investments, LLC is a Texas limited liability

  company. Scott B. Hinckley is a citizen of the State of Texas and manager of SIP Scotch

  Investments, LLC. Pursuant to a uniform Purchase Contract signed in 2005, Plaintiff paid


                                                 50
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 51 of
                                     108




  $260,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Unit No. 8 consisting of an undivided 1/12 interest in Residence No. 2405 of the Aspen Highlands

  Condominiums.

         wwwwww)        Plaintiff Lillian Babcock is a citizen of New York. Pursuant to a uniform

  Purchase Contract signed in 2004, Babcock Plaintiff paid $260,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 2 consisting of an undivided

  1/12 interest in Residence No. 8214 of the Aspen Highlands Condominiums.

         xxxxxx)        Plaintiffs John Benko and Natalie Benko are citizens of the State of Ohio.

  Pursuant to a uniform Purchase Contract signed in 2002, Benko Plaintiffs paid $250,000.00 to the

  seller Ritz Carlton Development Company, and obtained title to Residence Interest No. 5

  consisting of an undivided 1/12 interest in Residence No. 8314 of the Aspen Highlands

  Condominiums.

         yyyyyy)        Plaintiffs Gerald L. Giudici and Maria P. Giudici are citizens of the State

  of Michigan and Trustees of the Maria P. Giudici Trust. Pursuant to a uniform Purchase Contract

  signed in 2003, Giudici Plaintiffs paid $180,000.00 to the seller Ritz Carlton Development

  Company, and obtained title to Residence Interest No. 3 consisting of an undivided 1/12 interest

  in Residence No. 8404 of the Aspen Highlands Condominiums.

         zzzzzz)        Plaintiff Guenther Partners I, LLC is a North Carolina limited liability

  company. Jed Guenther and Todd Guenther are citizens of the State of North Carolina and

  members of Guenther Partners I, LLC. In 2004, Plaintiff paid $238,000.00 to the seller Fernando

  Gonzalez Vilchis, and obtained title to Residence Unit No. 6 consisting of an undivided 1/12

  interest in Residence No. 8202 of the Aspen Highlands Condominiums.


                                                51
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 52 of
                                     108




         aaaaaaa)       Plaintiff Maazb Family Limited Partnership is a Texas limited

  partnership. Michael E. Bornstein is a citizen of the State of Texas and manager of the Maazb

  Family Limited Partnership. In 2008, Plaintiff paid $420,000.00 to the seller Michael Travin and

  Deborah Travin, and obtained title to an undivided 1/12 interest in Residence No. 2312 of the

  Aspen Highlands Condominiums. The interest is described in weeks.

         bbbbbbb)       Plaintiff D&J Properties, LLC is a Florida limited liability company.

  David Lew and June Lew are citizens of the State of Florida and managers of D&J Properties,

  LLC. Pursuant to a uniform Purchase Contract signed in 2001, Plaintiff paid $250,000.00 to the

  seller Ritz Carlton Development Company, and obtained title to Residence Unit No. 2 consisting

  of an undivided 1/12 interest in Residence No. 8405 of the Aspen Highlands Condominiums.

  Additionally, pursuant to a uniform Purchase Contract signed in 2001, Plaintiff paid $270,000.00

  to the seller Ritz Carlton Development Company and obtained title to Residence Unit No. 7

  consisting of an undivided 1/12 interest in Residence No. 8305 of the Aspen Highlands

  Condominiums.

         ccccccc)       Plaintiffs Bruce T. Adelman and Susan Adelman are citizens of the State

  of Michigan. Pursuant to a uniform Purchase Contract signed in 2001, Plaintiff paid $140,000.00

  to the seller Ritz Carlton Development Company, and obtained title to Residence Interest No. 7

  consisting of an undivided 1/12 interest in Residence No. 8404 of the Aspen Highlands

  Condominiums.

         ddddddd)       Plaintiffs Martin Kolsky, Carole Kolsky and Barbara Wrubel are

  citizens of the District of Columbia (collectively, the “Kolsky Plaintiffs”). Pursuant to a uniform

  Purchase Contract signed in 2003, Kolsky Plaintiffs paid $350,000.00 to the seller Ritz Carlton


                                                  52
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 53 of
                                     108




  Development Company, and obtained title to Residence Interest No. 3 consisting of an undivided

  1/12 interest in Residence No. 2301 of the Aspen Highlands Condominiums.

         eeeeeee)       Plaintiffs Lynda Dupre and Lois        Dupre-Shuster      are   citizens   of

  Pennsylvania (collectively, the “Dupre Plaintiffs”). In 2004, Dupre Plaintiffs paid $230,000.00 to

  the seller Doug P. Bowden and Mary L. Bowden, and obtained title to Residence Interest No. 3

  consisting of an undivided 1/12 interest in Residence No. 8202 of the Aspen Highlands

  Condominiums.

         fffffff)       Plaintiffs Sidney Brown and Sandra H. Brown are citizens of the

  Pennsylvania. Pursuant to a uniform Purchase Contract signed in 2003, Brown Plaintiffs paid

  $350,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 6 consisting of an undivided 1/12 interest in Residence No. 2301 of the Aspen

  Highlands Condominiums.

         ggggggg)       Plaintiff Hudson News Distributors, LLC is a New Jersey limited liability

  company. James Cohen is a citizen of the State of New Jersey and president of Hudson News

  Distributors, LLC. Pursuant to a uniform Purchase Contract signed in 2007, Plaintiff paid

  $575,000.00 to the seller Ritz Carlton Development Company, and obtained title to an undivided

  1/12 interest in Residence No. 2207 of the Aspen Highlands Condominiums. The interest is

  described in weeks.

         hhhhhhh)       Plaintiff Carol Anne Cannon is a citizen of Colorado. Pursuant to a

  uniform Purchase Contract signed in 2003, Cannon Plaintiff paid $310,000.00 to the seller Ritz

  Carlton Development Company, and obtained title to Residence Interest No. 2 consisting of an

  undivided 1/12 interest in Residence No. 8103 of the Aspen Highlands Condominiums.


                                                 53
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 54 of
                                     108




         iiiiiii) Plaintiff John J. Shultz III is a citizen of the State of Montana and Trustee of the

  John J. Schultz III Trust. Pursuant to a uniform Purchase Contract signed in 2003, Shultz

  Plaintiffs paid $350,000.00 to the seller Ritz Carlton Development Company, and obtained title to

  Residence Interest No. 1 consisting of an undivided 1/12 interest in Residence No. 2301 of the

  Aspen Highlands Condominiums.

         jjjjjjj) Plaintiff Donald A. Kurz is a citizen of the State of California and Trustee of the

  Donald A. Kurz Trust. Pursuant to a uniform Purchase Contract signed in 2005, Kurz Plaintiffs

  paid $370,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 10 consisting of an undivided 1/12 interest in Residence No. 2407 of the Aspen

  Highlands Condominiums.

         kkkkkkk)       Plaintiff Brett A. Gottsch is a citizen of Nebraska. Pursuant to a uniform

  Purchase Contract signed in 2003, Gottsch Plaintiff paid $350,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 7 consisting of an undivided

  1/12 interest in Residence No. 2301 of the Aspen Highlands Condominiums.

         lllllll) Plaintiff Bette Ann Sacks Albert is a citizen of Colorado. Pursuant to a uniform

  Purchase Contract signed in 2003, Albert Plaintiff paid $290,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 11 consisting of an undivided

  1/12 interest in Residence No. 8315 of the Aspen Highlands Condominiums.

         mmmmmmm) Plaintiff J&M Zamora Family LP is organized under the laws of

  Colorado. Pursuant to a uniform Purchase Contract Plaintiff signed in 2005, it paid $280,000.00

  to the seller Ritz Carlton Development Company and obtained title to Residence Interest No. 4

  consisting of an undivided 1/12 interest in Residence No. 2206 of Aspen Highlands


                                                  54
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 55 of
                                     108




  Condominiums. Plaintiff quit claim the unit to Jorge C. Zamora-Quezada. Pursuant to an

  Assignment of Claims Dr. Zamora-Quezada transferred all of claim and all interests in claims

  arising out of his ownership or otherwise and pertaining to the undivided 1/12 interest in Residence

  Unit No. 2206 at the Ritz Aspen Highlands to J&M Zamora Family LP.

         nnnnnnn)        Plaintiffs William S. Bloom and Beverly S. Bloom are citizens of the

  Michigan. Pursuant to a uniform Purchase Contract signed in 2001, Bloom Plaintiffs paid

  $200,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 5 consisting of an undivided 1/12 interest in Residence No. 8412 of the Aspen

  Highlands Condominiums.

         ooooooo)        Plaintiff Allan C. Silverstein is a citizen of the State of New York and

  Trustee of the Allan C. Silverstein Trust. Pursuant to a uniform Purchase Contract signed in

  2004, Silverstein Plaintiffs paid $270,000.00 to the seller Ritz Carlton Development Company,

  and obtained title to Residence Interest No. 2 consisting of an undivided 1/12 interest in Residence

  No. 8212 of the Aspen Highlands Condominiums.

         ppppppp)        Plaintiffs William R. Benz and Katherine M. Benz are citizens of the State

  of California and Trustees of the Benz Living Trust. In 2005, Benz Plaintiffs paid $400,000.00 to

  the seller Joanne Witty, and obtained title to Residence Interest No. 2 consisting of an undivided

  1/12 interest in Residence No. 8212 of the Aspen Highlands Condominiums.

         qqqqqqq)        Plaintiff Derby City Investments, LLC is a Texas limited liability

  company. Dennis R. Gable and Elizabeth D. Gable are citizens of the State of Texas. Elizabeth

  D. Gable is president of Derby City Investments, LLC and Dennis R. Gable is officer of the Derby

  City Investments, LLC. In 2008, Plaintiff paid $275,000.00 to the seller Dominic J. Moceri, and


                                                  55
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 56 of
                                     108




  obtained title to Residence Interest No. 1 consisting of an undivided 1/12 interest in Residence No.

  8105 of the Aspen Highlands Condominiums.

         rrrrrrr)        Plaintiffs Bruce E. Nelson and Marrianne Magnuson are citizens of the

  State of California and Trustees of the Nelson Trust (collectively, the “Nelson Plaintiffs”).

  Pursuant to a uniform Purchase Contract signed in 2011, Nelson Plaintiffs paid $279,300.00 to the

  seller Ritz Carlton Development Company, and obtained title to an undivided 1/12 interest in

  Residence No. 2305 of the Aspen Highlands Condominiums. The interest is described in weeks.

         sssssss)        Plaintiff Adelman Family Limited Partnership is a Michigan limited

  partnership. Brian Adelman is a citizen of the State of Michigan and manager of the Adelman

  Family Limited Partnership. Pursuant to a uniform Purchase Contract signed in 2001, Plaintiff paid

  $180,000.00 to the seller Ritz Carlton Development Company and obtained title to Residence Unit

  No. 7 consisting of an undivided 1/12 interest in Residence No. 8304 of the Aspen Highlands

  Condominiums.

         ttttttt)        Plaintiff B & B Highlands, LLC is an Illinois limited liability company.

  Kevin Berg is a citizen of the State of Illinois and manager of B & B Highlands, LLC. Pursuant

  to a uniform Purchase Contract signed in 2001, Plaintiff paid $280,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 12 consisting of an undivided

  1/12 interest in Residence No. 8310 of the Aspen Highlands Condominiums.

         uuuuuuu)        Plaintiff Kyle Nagel is a citizen of New Hampshire. Pursuant to a uniform

  Purchase Contract signed in 2008, Nagel Plaintiff paid $253,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 5 consisting of an undivided

  1/12 interest in Residence No. 8210 of the Aspen Highlands Condominiums.


                                                  56
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 57 of
                                     108




         vvvvvvv)       Plaintiff Carol J. Hidalgo is a citizen of Colorado. Pursuant to a uniform

  Purchase Contract signed in 2001, Hidalgo Plaintiff paid $180,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 12 consisting of an undivided

  1/12 interest in Residence No. 8304 of the Aspen Highlands Condominiums.

         wwwwwww) Plaintiff Katherine F. Cuntz is a citizen of Colorado. Pursuant to a uniform

  Purchase Contract signed in 2001, Cuntz Plaintiff paid $230,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 5 consisting of an undivided

  1/12 interest in Residence No. 8401 of the Aspen Highlands Condominiums.

         xxxxxxx)       Plaintiff Landes Aspen, LLC is a Colorado limited liability company.

  Brett L. Landes is a citizen of the State of Texas and member of Landes Aspen, LLC. In 2004,

  Plaintiff paid $360,000.00 to the seller CMP Family Limited Partnership, and obtained title to

  Residence Interest No. 6 consisting of an undivided 1/12 interest in Residence No. 8105 of the

  Aspen Highlands Condominiums.

         yyyyyyy)       Plaintiff Perry Newton Cox is citizen of Mississippi. Pursuant to a uniform

  Purchase Contract signed in 2004, Cox Plaintiff paid $210,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 12 consisting of an undivided

  1/12 interest in Residence No. 2202 of the Aspen Highlands Condominiums.

         zzzzzzz)       Plaintiffs Thomas N. Littman and Kimberly A Littman are citizens of the

  Ohio. Pursuant to a uniform Purchase Contract signed in 2005, Littman Plaintiffs paid $250,000.00

  to the seller Ritz Carlton Development Company, and obtained title to Residence Interest No. 12

  consisting of an undivided 1/12 interest in Residence No. 2206 of the Aspen Highlands

  Condominiums.


                                                 57
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 58 of
                                     108




         aaaaaaaa)      Plaintiffs Stephen J. Hoffman and Dale Hoffman are citizens of the

  Connecticut. Pursuant to a uniform Purchase Contract signed in 2001, Hoffman Plaintiffs paid

  $300,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 10 consisting of an undivided 1/12 interest in Residence No. 8203 of the Aspen

  Highlands Condominiums.

         bbbbbbbb)      Plaintiff Deborah Stegner is a citizen of Colorado. In 2008 (original

  ownership Timothy Stegner and Deborah Stegner. Deborah Stegner took full ownership 2012),

  Stegner Plaintiff paid $260,000.00 to the Edward J. Welsh III, and obtained title to an undivided

  1/12 interest in Residence No. 2408 of the Aspen Highlands Condominiums. The interest is

  described in weeks.

         cccccccc)      Plaintiff Marc Braha is a citizen of Florida. Pursuant to a uniform Purchase

  Contract signed in 2010, Braha Plaintiff paid $120,000.00 to the seller Ritz Carlton Development

  Company, and obtained title to Residence Interest No. 9 consisting of an undivided 1/12 interest

  in Residence No. 8211 of the Aspen Highlands Condominiums.

         dddddddd)      Plaintiff Franklin Family Investments, Ltd. is a Texas limited

  partnership. Aubra Franklin is a citizen of the State of Texas and manager of Franklin Family

  Investments, Ltd. In 2006, Franklin Family Investments, Ltd. paid $312,500.00 to the seller Jordan

  H. Rednor and Elizabeth P. Schneider, and obtained title to Residence Unit No. 12 consisting of

  an undivided 1/12 interest in Residence No. 8303 of the Aspen Highlands Condominiums. Plaintiff

  BR4 Rehoboth, Ltd. is a Texas limited partnership. Aubra Franklin is a manager of BR4

  Rehoboth, Ltd. Pursuant to a uniform Purchase Contract signed in 2011, BR4 Rehoboth, Ltd. paid

  $160,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence


                                                 58
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 59 of
                                     108




  Unit No. 9 consisting of an undivided 1/12 interest in Residence No. 8307 of the Aspen Highlands

  Condominiums. Collectively Franklin Family Investments, Ltd., BR4 Rehoboth, Ltd. and Aubra

  Franklin are the “Franklin Plaintiffs.”

         eeeeeeee)       Plaintiffs Scott Daniel Segal and Joanna F. Segal are citizens of the

  Florida. In 2003, Segal Plaintiffs paid $235,000.00 to the seller Gregory D. Erwin, and obtained

  title to Residence Interest No. 2 consisting of an undivided 1/12 interest in Residence No. 8304 of

  the Aspen Highlands Condominiums.

         ffffffff)       Plaintiffs Lon M. Baronne and Karen G. Baronne are citizens of the State

  of Louisiana. Pursuant to a uniform Purchase Contract signed in 2006, Baronne Plaintiffs paid

  $513,000.00 to the seller Ritz Carlton Development Company, and obtained title to an undivided

  1/12 interest in Residence No. 2207 of the Aspen Highlands Condominiums. The interest is

  described in weeks. Additionally, pursuant to a uniform Purchase Contract signed in 2006,

  Baronne Plaintiffs paid $433,000.00 to the seller Ritz Carlton Development Company and

  obtained title to an undivided 1/12 interest in Residence No. 2305 of the Aspen Highlands

  Condominiums. The interest is described in weeks.

         gggggggg)       Plaintiffs Douglas M. Patinkin and Jenny R. Patinkin are citizens of the

  State of Illinois. Pursuant to a uniform Purchase Contract signed in 2002, Patinkin Plaintiffs paid

  $300,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 12 consisting of an undivided 1/12 interest in Residence No. 8210 of the Aspen

  Highlands Condominiums. Additionally, pursuant to a uniform Purchase Contract signed in 2002,

  Patinkin Plaintiffs paid $285,000.00 to the seller Ritz Carlton Development Company, and

  obtained title to Residence Interest No. 9 consisting of an undivided 1/12 interest in Residence No.


                                                  59
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 60 of
                                     108




  8210 of the Aspen Highlands Condominiums.

         hhhhhhhh)       Plaintiffs Michael B. Gross and Shelley R. Singer are citizens of the State

  of New York (collectively, the “Gross Plaintiffs”). Pursuant to a uniform Purchase Contract signed

  in 2004, Gross Plaintiffs paid $270,000.00 to the seller Ritz Carlton Development Company, and

  obtained title to Residence Interest No. 12 consisting of an undivided 1/12 interest in Residence

  No. 8208 of the Aspen Highlands Condominiums.

         iiiiiiii)       Plaintiff Aspen Highlands, LLC is a North Carolina limited liability

  company. Timothy Capps is a citizen of the State of North Carolina and manager of Aspen

  Highlands, LLC. In 2007, Plaintiff paid $240,000.00 to the seller Greg J. Sancez and Elisabeth A.

  Sancez, and obtained title to Residence Unit No. 1 consisting of an undivided 1/12 interest in

  Residence No. 8206 of the Aspen Highlands Condominiums.

         jjjjjjjj)       Plaintiffs Joel A. Schneider, Karen Schneider Benrubi, Alan B.

  Schneider, Merle J. Schneider and Richard Benrubi are citizens of the State of Florida

  (collectively, the “Schneider Plaintiffs”). Pursuant to a uniform Purchase Contract signed in 2001,

  Schneider Plaintiffs paid $180,000.00 to the seller Ritz Carlton Development Company, and

  obtained title to Residence Interest No. 8 consisting of an undivided 1/12 interest in Residence No.

  8308 of the Aspen Highlands Condominiums.

         kkkkkkkk)       Plaintiff Paul Brunswick is a citizen of Montana. Pursuant to a uniform

  Purchase Contract signed in 2002, Brunswick Plaintiff paid $250,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 2 consisting of an undivided

  1/12 interest in Residence No. 8314 of the Aspen Highlands Condominiums.

         llllllll)       Plaintiffs Lisa M. Miller and Susan M. Allen are citizens of the State of


                                                  60
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 61 of
                                     108




  Florida (collectively, the “Miller Plaintiffs”). Pursuant to a uniform Purchase Contract signed in

  2004, Miller Plaintiffs paid $220,000.00 to the seller Ritz Carlton Development Company, and

  obtained title to Residence Interest No. 4 consisting of an undivided 1/12 interest in Residence No.

  8403 of the Aspen Highlands Condominiums.

         mmmmmmmm)              Plaintiffs Edward R. Farber and Krayndel Farber are citizens of

  the State of Florida and Trustees of the Krayndel Farber Trust. Pursuant to a uniform Purchase

  Contract signed in 2004, the Krayndel Plaintiffs paid $260,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 3 consisting of an undivided

  1/12 interest in Residence No. 2204 of the Aspen Highlands Condominiums.

         nnnnnnnn)       Plaintiff George W. Haligowski is a citizen of California. Pursuant to a

  uniform Purchase Contract signed in 2005 (original owners George W. Haligowski and Eileen R.

  Haligowski, deeded to George W. Haligowski in 2013), Haligowski Plaintiff paid $314,000.00 to

  the seller Ritz Carlton Development Company, and obtained title to Residence Interest No. 9

  consisting of an undivided 1/12 interest in Residence No. 8303 of the Aspen Highlands

  Condominiums.

         oooooooo)       Plaintiff Evan F. Trestman is a citizen of Louisiana. Pursuant to a uniform

  Purchase Contract signed in 2002, Trestman Plaintiff paid $290,000.00 to the seller Ritz Carlton

  Development Company, and obtained title to Residence Interest No. 1 consisting of an undivided

  1/12 interest in Residence No. 8410 of the Aspen Highlands Condominiums.

         pppppppp)       Plaintiffs David M. Flaum and Ilene L. Flaum are citizens of the State of

  New York. Pursuant to a uniform Purchase Contract signed in 2001, Flaum Plaintiffs paid

  $280,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence


                                                  61
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 62 of
                                     108




  Interest No. 5 consisting of an undivided 1/12 interest in Residence No. 8305 of the Aspen

  Highlands Condominiums.

         qqqqqqqq)       Plaintiff Jeffrey Richter and Stacey Torchon are citizens of the State of

  California and Trustees of the Wiviott Family Trust (collectively, the “Wiviott Plaintiffs”).

  Pursuant to a uniform Purchase Contract signed in 2001, the Wiviott Plaintiffs paid $330,000.00

  to the seller Ritz Carlton Development Company, and obtained title to Residence Interest No. 7

  consisting of an undivided 1/12 interest in Residence No. 8307 of the Aspen Highlands

  Condominiums.

         rrrrrrrr)       Plaintiffs Michael S. Castleman and Margaret A. Castleman are citizens

  of the State of Texas. Pursuant to a uniform Purchase Contract signed in 2002, Castleman Plaintiffs

  paid $230,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 10 consisting of an undivided 1/12 interest in Residence No. 8314 of the Aspen

  Highlands Condominiums.

         ssssssss)       Plaintiffs Jonathan Lerner, Robin Brown, Alexa Lerner and Lawerence

  Lerner are citizens of the State of Maryland (collectively, the “Lerner Plaintiffs”). In 2004, Lerner

  Plaintiffs paid $310,000.00 to the seller Kevork M. Derderian and Rolanda H. Derderian, and

  obtained title to Residence Interest No. 1 consisting of an undivided 1/12 interest in Residence No.

  8210 of the Aspen Highlands Condominiums.

         tttttttt)       Plaintiff Trip Colorado, LLC is a Colorado limited liability company.

  Warren Klein is a citizen of the State of New Jersey and manager of Trip Colorado, LLC.

  Pursuant to a uniform Purchase Contract signed in 2004, Plaintiff paid $240,000.00 to the seller

  Ritz Carlton Development Company, and obtained title to Residence Interest No. 6 consisting of


                                                   62
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 63 of
                                     108




  an undivided 1/12 interest in Residence No. 8212 of the Aspen Highlands Condominiums.

         uuuuuuuu)       Plaintiffs Brad J. Bachmann and Michelle Stern are citizens of the State

  of Texas (collectively, the “Bachmann Plaintiffs”). Pursuant to a uniform Purchase Contract signed

  in 2002, Bachmann Plaintiffs paid $220,000.00 to the seller Ritz Carlton Development Company,

  and obtained title to Residence Interest No. 3 consisting of an undivided 1/12 interest in Residence

  No. 8302 of the Aspen Highlands Condominiums.

         vvvvvvvv)       Plaintiff Hal S. Mullins is a citizen of the State of Tennessee. Pursuant to a

  uniform Purchase Contract signed in 2002, Mullins Plaintiff paid $160,000.00 to the seller Ritz

  Carlton Development Company, and obtained title to Residence Interest No. 1 consisting of an

  undivided 1/12 interest in Residence No. 8408 of the Aspen Highlands Condominiums.

         wwwwwwww)              Plaintiffs Mark A. Jacoby and Deborah J. Jacoby are citizens of

  the State of New York. Pursuant to a uniform Purchase Contract signed in 2001, Jacoby Plaintiffs

  paid $310,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 6 consisting of an undivided 1/12 interest in Residence No. 8310 of the Aspen

  Highlands Condominiums.

         xxxxxxxx)       Plaintiffs Michael B. Hurwitz and Brandi M. Hurwitz are citizens of the

  State of Maryland. Pursuant to a uniform Purchase Contract signed in 2001, Hurwitz Plaintiffs

  paid $310,000.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 2 consisting of an undivided 1/12 interest in Residence No. 8303 of the Aspen

  Highlands Condominiums.

         yyyyyyyy)       Plaintiffs Kevin Taylor and Marcie Taylor are citizens of the State of

  Colorado and Trustees of the Kevin and Marcie Taylor Trust. In 2005, Taylor Plaintiffs paid


                                                   63
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 64 of
                                     108




  $248,500.00 to the seller Ritz Carlton Development Company, and obtained title to Residence

  Interest No. 6 consisting of an undivided 1/12 interest in Residence No. 8312 of the Aspen

  Highlands Condominiums.

            zzzzzzzz)      Plaintiff Nina Development, Ltd. is a Texas limited partnership. Scott

  Mahoney is a citizen of the State of Colorado and manager of the limited partner. Pursuant to a

  uniform Purchase Contract signed in 2007, Plaintiff paid $257,500.00 to the seller Ritz Carlton

  Development Company and obtained title to Residence Interest No. 10 an undivided 1/12 interest

  in Residence No. 8216 of the Aspen Highlands Condominiums.

            aaaaaaaaa)     Plaintiff Winston & Lady, LP is a Delaware limited partnership. David H.

  Berns is a citizen of the State of Ohio and trustee of the limited partner. Pursuant to a uniform

  Purchase Contract signed in 2003, Plaintiff paid $250,000.00 to the seller Ritz Carlton

  Development Company and obtained title to Residence Interest No. 4 an undivided 1/12 interest

  in Residence No. 2308 of the Aspen Highlands Condominiums.

            B.     Defendants

            14.    Defendant Marriott Vacations Worldwide Corporation (“MVW”)2 is a publicly

  traded Delaware corporation with its principal place of business at 6649 Westwood Boulevard,

  Orlando, Florida. MVW is the parent and/or an affiliate company of the other Defendants and was

  involved in and responsible for the wrongful conduct alleged herein. Marriott Vacations

  Worldwide Corporation or MVC are sometimes referred to herein as Marriott.

            15.    Defendant Marriott Ownership Resorts, Inc., d.b.a. Marriott Vacation Club

  International (“MVCI”) is a Delaware corporation, and a wholly owned subsidiary of Marriott.


  2
      Abbreviations are repeated for ease of reference.
                                                    64
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 65 of
                                     108




  Its principal place of business is at 6649 Westwood Boulevard, Orlando, Florida, and it is

  authorized to do business in Colorado. MVCI was involved in and responsible for the wrongful

  conduct alleged herein.

         16.     Defendant Aspen Highlands Condominium Association, Inc. (“Association”) is

  a Colorado non-profit corporation that serves as the official “Owners Association” for Ritz Carlton

  Aspen Owners.

         17.     Defendant Ritz-Carlton Management Company, LLC (“RC Management”) is

  another wholly owned MVW subsidiary, and a Delaware limited liability company. Defendant RC

  Management has a principal place of business at 6649 Westwood Boulevard, Suite 500, Orlando,

  Florida, and is authorized to do business in Colorado.

         18.     Defendant The Cobalt Travel Company, LLC (“Cobalt”) (formerly known as the

  Ritz-Carlton Travel Company, LLC) is a Delaware limited liability company, has a principal place

  of business at 6649 Westwood Boulevard, Suite 500, Orlando, Florida, and is authorized to do

  business in Colorado.

         19.     Defendant The Lion & Crown Travel Co., LLC (“L&C”) is a Delaware limited

  liability company formed in 2008 and is authorized to do business in Colorado. L&C is a wholly

  owned subsidiary of RC Development.

                            IV.    SOURCE OF FIDUCIARY DUTIES

         20.     As described below, there are multiple sources of fiduciary duties arising out of the

  documents governing the management, operation and use of the Ritz-Carlton Club, Aspen

  Highlands, including the Articles of Incorporation of Aspen Highlands Condominium Association,

  Inc. (“Articles”), the Declaration of Condominium for Aspen Highlands Condominium


                                                  65
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 66 of
                                     108




  (“Declaration”), The Ritz-Carlton Management Company, LLC Management Agreement

  (Management Agreement), and the Ritz-Carlton Club Membership Program Affiliation

  Agreement (“Initial Affiliation Agreement”).

         A.      Aspen Highlands Condominium Association

         21.     The Association was created on December 9, 1999 upon filing with the Colorado

  Secretary of State the Articles of Incorporation of Aspen Highlands Condominium Association,

  Inc. Amended and Restated Articles of Incorporation of Aspen Highlands Condominium

  Association, Inc. were filed with the Colorado Secretary of State on November 2, 2000.

         22.     According to the Amended Articles: “The primary purpose for which the

  Association is organized is to manage, administer, operate and maintain” the Aspen Highlands

  Condominiums.

         23.     Pursuant to Article V of the Articles, the powers of the Association include: “To

  operate, manage, administer, insure, repair, replace, reconstruct and improve the Condominium”

  (Article 5.1); “To operate, manage and administer the Plan of Fractional Ownership that may be

  created in the Condominium by the Declarant” (Article 5.2); “To contract for the management of

  the Condominium and to delegate to such contractor all powers and duties of the Association

  except such as are specifically required by the various Association Documents or Colorado law to

  have approval of the board of directors or the members of the Association” (Article 5.7); and, “To

  enter into agreements providing for the participation of Owners of Fractional Interests in those

  units committed to a Plan of Fractional Ownership in an exchange system or network of resorts

  allowing for reciprocal use of resort properties by owners of fractional ownership interests in the

  Condominium” (Article 5.11).


                                                  66
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 67 of
                                     108




         24.     Defendant Association owed and owes fiduciary duties to buyers of Fractional

  Units, including Plaintiffs and Ritz-Carlton Aspen Owners, including but not limited to duties of

  loyalty, honesty, and to discharge its responsibilities with reasonable care, and to enforce

  restrictive covenants set forth in the Declaration of Condominium for Aspen Highlands

  Condominiums.3 The scope of these fiduciary duties extend beyond the norm for condominium

  associations based on the delegation and assumption of authority over not just the common areas,

  but also the fractional units themselves.

         25.     On December 20, 2016, Defendant Association’s Executive Board was sent a letter

  providing notice under section 7.8.3 of the Declaration. The notice set forth information about

  those who acted to violate the Declaration and Association’s By-laws, and enumerated the acts

  constituting the claims made in this action. Under section 7.8.1 an “Aggrieved Owner” may

  enforce the declaration and prosecute an action in law and or equity if the Association does not act

  to enforce the declaration and remedy the violations within 60 days. The Executive Board was

  provided with the requisite 60 days’ notice, and took no action to enforce or cause enforcement of

  the violated provisions of the Declaration or Bylaws within the 60 days.

         B.      Ritz-Carlton Management Company

         26.     On January 12, 2001, Defendants Association and RC Management entered into a

  written agreement, designated “Management Agreement.” Pursuant to paragraph 2, captioned

  “Appointment and Acceptance of Agency,” the Association employed RC Management “to act on

  behalf of the Association and its members as the exclusive managing entity and to manage the


  3
   See, Woodward v. Board of Directors of Tamarron Association of Condominium Owners, Inc.,
  155 P.3d 621,624 (Colo. App. 2007); Colorado Homes, Ltd. v. Loerch-Wilson, 43 P.3d 718, 722
  (Colo. App. 2001).
                                              67
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 68 of
                                     108




  daily affairs of the Condominium and the (Fractional Ownership Interest) Plan, and (RC

  Management) hereby agrees to so act.” (Emphasis added.) A copy of the Management Agreement

  is attached hereto as EXHIBIT A.

         27.     Pursuant to paragraph 4 of the Management Agreement, captioned “Delegation of

  Authority,” the Association delegates to RC Management “all of the power and authority of

  (Association) to the extent necessary to perform (RC Management’s) duties and obligations under

  this agreement.” In addition, paragraph 4 provides: “(RC Management), on behalf of and at the

  expense of (Association), to the exclusion of all other persons including the (Association) and

  its members, shall have all the powers and duties of the Executive Board as set forth in the

  Declaration and the bylaws of the (Association) (except such thereof as are specifically required

  to be exercised by its directors or members), and it shall perform, by way of illustration and not

  limitation, (the services set forth in paragraphs 4(A) through 4(V) . . . .” (Emphasis Added.)

         28.     Paragraph 4(A) of the Management Agreement provides RC Management with the

  exclusive authority to “Hire, pay, supervise and discharge all persons necessary to be employed in

  order to properly manage, maintain, administer and operate the Condominium and (Fractional

  Ownership Interest) Plan.”

         29.     Paragraph 4(F) of the Management Agreement provides RC Management with the

  exclusive authority to “Maintain the (Association’s) financial record book, accounts and other

  records, and as necessary, issue certificate of account to Owners and their Mortgagees . . . ”

         30.     Paragraph 4(H) of the Management Agreement provides RC Management with the

  exclusive authority to “Prepare the itemized annual budget for the (Association) or revisions to the

  budget, or a combination thereof, (that RC Management) determines necessary for submission to


                                                  68
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 69 of
                                     108




  the Executive Board.”

         31.      Paragraph 4(I) of the Management Agreement provides RC Management with the

  “authority and responsibility to maintain and replace the personal property within the Common

  Elements and the (Fractional Units), and to determine the maintenance fee, proration of taxes, and

  other common expenses applicable to those Common Elements and (Fractional Units), as defined

  in and provided for in the Declaration”.

         32.      Paragraph 4(J) of the Management Agreement provides RC Management with the

  exclusive authority to “Receive and deposit all funds collected from the Owners, or otherwise

  accruing to the Association, in a special account or accounts of (RC Management) . . . .”

         33.      Paragraph 4(L) of the Management Agreement provides RC Management “shall

  have sole authority to promulgate and amend rules and regulations for the (Fractional Units) and

  Limited Common Elements of the (Fractional Units) subject to the (Fractional Unit) Directors to

  revise, repeal or modify such amended rules and regulations and subject to the provisions of the

  Declaration.”

         34.      Paragraph 4(N) of the Management Agreement provides RC Management with the

  authority to “Retain and employ such professionals and such experts whose services may be

  reasonably required to effectively perform its duties and exercise its powers hereunder, and to

  employ same on such basis as it deems appropriate.”

         35.      Perhaps most importantly, Paragraph 4(S) of the Management Agreement provides

  RC Management with the authority to “Engage a Program Manager through an affiliation

  agreement, who shall manage and administer the reservation procedures and exchange program

  for the Ritz-Carlton Club Membership Program (the ‘Membership Program’) through which


                                                 69
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 70 of
                                     108




  Owners of Residence Interests reserve the use of accommodations at a Club as defined in and

  pursuant to The Ritz-Carlton Club Membership Program Reservation Procedures (‘Reservation

  Procedures’). The Program Manager shall have the broadest possible delegation of authority

  regarding administration of the Reservation Procedures . . . . RC Management on behalf of (the

  Association shall assess the Owners of (Fractional Units) the reasonable cost (as determined by

  the Program Manager) of operating such Reservation Procedures, which cost shall be included as

  part of Club dues.”

         36.     Paragraph 14 of the Management Agreement provides that RC Management “shall

  receive an annual net fee, free from charges and expenses” of Six Hundred Dollars ($600) per

  Residence Interest from the Owners of the (Fractional Units) . . .”

         37.     Based upon these and other terms of the Management Agreement and also by

  operation of law, RC Management is the agent of the Association and Fractional Unit Owners,

  including Plaintiffs and Ritz-Carlton Aspen Owners, and as such, owes the Association, Plaintiffs

  and Ritz-Carlton Aspen Owners fiduciary duties, including the duties of loyalty, honesty, and full

  disclosure, to discharge its responsibilities with reasonable care, to avoid self-dealing, and to

  enforce the restrictive covenants set forth in the Declaration of Condominium for Aspen

  Highlands. These fiduciary duties also flow from the fact RC Management was given control over

  the Fractional Units.

         38.     Based upon the high degree of control over Plaintiffs’ and Ritz-Carlton Aspen

  Owners' Fractional Units arising from its authority as set forth in the Management Agreement, RC

  Management owes Plaintiffs and Ritz-Carlton Aspen Owners fiduciary duties, including duties of

  loyalty, honesty, and full disclosure, to discharge its responsibilities with reasonable care, to avoid


                                                    70
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 71 of
                                     108




  self-dealing, and to enforce the restrictive covenants set forth in the Declaration of Condominium

  for Aspen Highlands.

         C.      The Cobalt Travel Company

         39.     Defendant Cobalt entered into a four party agreement titled “The Ritz-Carlton Club

  Membership Program Affiliation Agreement” (Initial Affiliation Agreement) with the Ritz-

  Carlton Development Company (“RC Development”) (the seller of the fractional interests at issue,

  a wholly owned subsidiary of MVW, and the sole manager and member of Defendants RC

  Management and Cobalt) and Defendants RC Management and the Association. Pursuant to the

  Initial Affiliation Agreement, the Ritz-Carlton Club, Aspen Highlands and the purchasers of

  Fractional Units including Plaintiffs and Ritz-Carlton Aspen Owners, became affiliated with and

  members of the Ritz-Carlton Membership Program.

         40.     Paragraph 1.2 of the Initial Affiliation Agreement provided: “By acceptance of a

  conveyance of a Residence Interest at the Club . . . each Member is deemed to have consented to

  the terms and conditions of this Agreement and to have further consented to the appointment of

  the Members Association as the authorized representative to act on behalf of the Members with

  respect to the provisions of this Agreement. Whenever the Members Association’s

  acknowledgment, consent, understanding and/or agreement is stated or implied in this Agreement,

  such acknowledgment, consent, understanding and/or agreement shall be deemed to also have been

  given by the Board of Directors, if applicable, and each Member.”

         41.     Pursuant to the terms of the Initial Affiliation Agreement, Defendant Cobalt is the

  Program Manager of the Ritz-Carlton Club Membership Program and also operates the reservation

  system through which Ritz-Carlton Aspen Owners obtain use of their allotted number of days at


                                                 71
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 72 of
                                     108




  the Ritz Aspen Highlands and obtain access to the sister Ritz-Carlton Destination Clubs in the

  Ritz-Carlton Club Membership Program. The Initial Affiliation Agreement provides: “The

  Program Manager may, in its sole discretion, elect to affiliate other locations with the Membership

  Program as Member Clubs or Associated Clubs from time to time. Neither the Developer,

  Members Association, nor Club Manager shall be entitled to participate in or consent to the

  Program Manager’s decision in this regard.” (Emphasis added.) A copy of the Initial Affiliation

  Agreement is attached hereto as EXHIBIT B.

         42.     Based upon the terms of the Management Agreement and the Initial Affiliation

  Agreement, Cobalt is the agent or subagent of the Association and Fractional Unit owners,

  including Plaintiffs and Ritz-Carlton Aspen Owners, and as such, owes the Association, Plaintiffs

  and Ritz-Carlton Aspen Owners fiduciary duties, including duties of loyalty, honesty, and full

  disclosure, to discharge its responsibilities with reasonable care, and to avoid self-dealing.

         43.     Based upon the high degree of control over Plaintiffs’ and Ritz-Carlton Aspen

  Owners’ Fractional Units arising from its authority as set forth in the Initial Affiliation Agreement,

  Cobalt owes Plaintiffs and Ritz-Carlton Aspen Owners fiduciary duties, including a duty of loyalty

  and duty to avoid self-dealing.

         D.      Lion & Crown

         44.     As described herein, Defendant Cobalt, in violation of its fiduciary duties to

  Plaintiffs and Ritz-Carlton Aspen Owners, and aiding and abetting in said fiduciary duty violations

  by the other Defendants, entered into two additional affiliation agreements.

         45.     On August 8, 2010, Cobalt entered into a second affiliation agreement with L&C

  (“2010 Affiliation Agreement”) in which Cobalt ostensibly affiliated the RCDC with something


                                                   72
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 73 of
                                     108




  called the L&C Exchange Program. The 2010 Affiliation Agreement purported to give L&C the

  right to affiliate its exchange program with other exchange programs. The net effect of the 2010

  Affiliation Agreement was that the RCDC would become affiliated with any other exchange

  programs incorporated into the L&C Exchange Program by L&C.

         46.     On November 14, 2013, L&C entered into a third affiliation agreement with

  Marriott Resorts, Travel Company, Inc. (“2013 Affiliation Agreement”). The 2013 Affiliation

  Agreement affiliated the L&C Exchange Program — and by extension the RCDC — with the

  Marriott Vacation Club. The main body of the 2013 Affiliation Agreement specifically provided

  that the contemplated affiliation with the Marriott Vacation Club would not apply to a particular

  RCDC club (e.g., such as the Ritz-Carlton Club, Aspen Highlands) unless the association for that

  club (e.g., the Association defendant here) signed a separate agreement appended to the 2013

  Affiliation Agreement called an “Acknowledgment of and Joinder to” the 2013 Affiliation

  Agreement (“Acknowledgment and Joinder”).

         47.     L&C is the agent or subagent of the Association and Fractional Unit owners,

  including Plaintiffs and Ritz-Carlton Aspen Owners, and, as such, owes the Association, Plaintiffs

  and Ritz-Carlton Aspen Owners fiduciary duties, including duties of loyalty, honesty, and full

  disclosure, to discharge its responsibilities with reasonable care, and to avoid self-dealing.

         48.     The net effect of these two agreements was to allow some or all of the over 400,000

  members of Defendant MVW’s Marriott Vacation Club who are able to acquire sufficient points

  in the Marriott Vacation Club Destinations system, to use the Fractional Units at the Ritz Aspen

  Highlands. These breaches of fiduciary duty caused a great diminution in the value of Plaintiffs

  and Ritz-Carlton Aspen Owners’ Fractional Units, and unjustly enriched the other Defendants,


                                                   73
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 74 of
                                     108




  including MVW, MVCI, RC Management and Cobalt at the expense of Plaintiffs and Ritz-Carlton

  Aspen Owners.

         E.      MVW

         49.     In reality, however, Cobalt, L&C, and Marriott Resorts, Travel Company

  (“MRTC”) were nothing more than divisions of MVW, meaning the 2013 Affiliation Agreement

  was nothing more than window dressing for self-serving decisions by MVW. Indeed, the 2013

  Affiliation Agreement was not an arm’s length transaction between MRTC and Lion & Crown;

  that agreement was drafted and signed by executives of MVW. The Marriott Defendants

  concocted this confusing state of affairs to obfuscate the true state of affairs and provide cover

  for their breaches of fiduciary duties, as more fully alleged below. Indeed, MVW executives and

  lawyers never provided the 2013 Affiliation Agreement to the Association.

                       V.      VICARIOUS LIABILITY ALLEGATIONS

         50.     MVW directly, and indirectly through wholly owned subsidiaries, exerted control

  over Ritz-Carlton Club, Aspen Highlands and the other Defendants, because, inter alia: 1) MVW’s

  lawyers drafted the Management Agreement that provided its wholly owned subsidiary, RC

  Management full control of the operation of the Association and the Association Board at the Ritz-

  Carlton Club, Aspen Highlands; 2) RC Management and Cobalt were shell companies serviced by

  persons technically employed by MVW and/or MVCI; 3) the costs and revenues generated in

  connection with Ritz-Carlton Club, Aspen Highlands by MVW, MVCI, RC Management and

  Cobalt were accounted for in MVW’s consolidated financials; 4) employees providing services to

  MVCI, RC Management, and Cobalt were treated as MVW employees.

         51.     Each and all of the Defendants (directly and/or indirectly through individual agents,


                                                  74
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 75 of
                                     108




  representatives, employees, principals, officers, directors and members) (a) actively or passively

  participated in the conduct, acts and omissions alleged herein, (b) materially assisted, aided,

  abetted and/or conspired with one or more other Defendants in committing the conduct, acts, and

  omissions alleged herein, (c) purposely, knowingly, recklessly, or negligently planned, directed,

  implemented, furthered, and/or consented to conduct, acts and omissions alleged herein, and/or (d)

  is directly, vicariously, jointly, and/or severally liable for the conduct, acts, and omissions alleged

  herein.

            52.   Each of the Defendants (a) are the agents, representatives, alter egos, and/or

  instrumentalities of their respective principals or controlling entities, (b) have interlocking or

  overlapping directors and/or officers with their respective principals or controlling entities, (c) are

  undercapitalized and/or spurious or disregard the corporate form, (d) and for which “piercing the

  corporate veil” is or may be necessary and appropriate to prevent injustice and inequity to Plaintiffs

  and Ritz-Carlton Aspen Owners.

            53.   On July 17, 2012, Ms. Eveleen Babich, General Manager of Defendant Cobalt

  wrote Plaintiffs and Ritz-Carlton Aspen Owners a letter (on Ritz-Carlton Destination Club

  letterhead), stating that “Based on the Ritz-Carlton Destination Club member feedback, additional

  benefits and experiences will be available through a new affiliation with Marriott Vacation Club

  Destinations . . . Affiliation will extend to you the opportunity to deposit your Reserved Allocation

  on an annual basis. Once you deposit, the following will be available for you: . . . Secure any of

  the 51 worldwide Marriott Vacation Club Resorts . . .” A copy of the July 17, 2012 Letter from

  Eveleen Babich is attached hereto as EXHIBIT C.

            54.   Eveleen Babich’s July 17, 2012 letter did not specify whether this proposed


                                                    75
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 76 of
                                     108




  affiliation would allow the 400,000 Marriott Vacation Club members to access the Ritz-Carlton

  Club locations and in fact assured Ritz-Carlton Aspen Owners that “nothing about the Home Club

  Membership…has changed” as a result of this affiliation.

         55.    This announcement proposing a new affiliation agreement with Defendant MVW’s

  Marriott Vacations Club Destinations program generated extreme concern amongst the various

  “member controlled” Boards of Directors of the various Ritz-Carlton Destination Clubs. For

  instance, in a letter dated August 3, 2012, the Association Board of the Ritz-Carlton Club-St.

  Thomas wrote to its members:

         We have been in frequent communications with each other and the Presidents of
         the other RCDC Clubs since this announcement. Our general but preliminary
         consensus regarding the ‘evolution’ of the RCDC brand as described in Eveleen
         Babich’s letter of July 17th is that we are concerned that this may not be an
         enhancement to our Membership Interests. We all, as members, invested in the
         Ritz-Carlton brand!

  A copy of the August 3, 2012 Letter from the association board of the Ritz-Carlton Club-St.

  Thomas is attached hereto as EXHIBIT D.

         56.    On August 10, 2012, the Association Board of the Ritz-Carlton Club-Jupiter wrote

  to its members:

         We were disappointed as to how Ritz Carlton, Marriott Vacations Worldwide
         Corporation and Cobalt Travel Company, LLC (‘RCDC Parties’) separately and
         collectively chose to characterize these matters they have defined as the “evolution
         of the RCDC brand.” No input from your Board of Directors or, to our knowledge,
         any of the other RCDC Club Boards was ever solicited by these companies while
         they determined these significant changes to the RCDC system in which we all own
         a Membership Interest.

         A copy of the August 10, 2012 Letter from the association board of the Ritz-Carlton Club-




                                                 76
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 77 of
                                     108




  St. Thomas is attached hereto as EXHIBIT E.4

         57.     On August 17, 2012, Lee Cunningham, the Executive Vice President and Chief

  Operating Officer of Defendant MVCW, wrote a letter (on Ritz Carlton Destination Club

  letterhead) to all Ritz Carlton Destination Club Members, including Plaintiffs, “to provide you

  further information regarding certain changes announced on July 17th to the Lion and Crown

  Travel Company and The Ritz-Carlton Destination Club system” and to assure the Ritz-Carlton

  Vacation Club members that “nothing… has changed or will change as a result of the

  announcement.” The August 17th notice also stated that the original affiliation notice on July 17th

  had generated questions from the members, which would be addressed in an upcoming Webinar

  on August 28, 2012. A copy of the August 17, 2012 Letter from Lee Cunningham is attached

  hereto as EXHIBIT F.

         58.     In the meantime, Defendant Association wrote a letter to Plaintiffs and Ritz Carlton

  Aspen Owners on August 17, 2012, notifying them that the Association board was working with

  MVW executives to better understand the proposed affiliation. The letter states that “[f]rankly, it

  has been our position that our members bought into a Ritz-Carlton brand and do not want that

  brand diluted. The Board has concerns that … the nature of our club will change by opening the

  club to MVW timeshare/points members who have a much lower cost of entry.”

         59.     The August 17th letter from the Association states that “[t]he Board is also



  4
    Ultimately the announced intention to affiliate the Marriott Vacation Club Destinations program,
  with its over 400,000 members, caused the Condominium Association Boards of Ritz-Bachelor
  Gulch and Ritz-Jupiter Clubs to put a vote to their members as to whether to terminate their
  management agreements with RC Management and Cobalt. In 2013 and 2014, respectively, both of
  these clubs’ memberships voted to terminate the management agreements with Defendant RC
  Management, and both clubs have since left the system.
                                                   77
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 78 of
                                     108




  concerned that there are specific provisions in our Association documents which the Board

  believes does not permit MVW to conduct a separate program as they currently intend.” A copy

  of the August 17, 2012 Letter from the Association is attached hereto as EXHIBIT G.

         60.     One of the provisions that the Association was referring to is Section 19.8 of the

  Declaration of Condominium for Aspen Highlands Condominiums, entitled “Limit on

  Timesharing,” which states as follows:

        Each Owner acknowledges that Declarant intends to create Fractional Ownership
        Interests with respect to Tourist Accommodation Units within Aspen Highlands
        Condominiums and Aspen Highlands Village. Other than the right of Declarant” (sic)
        or a Successor Declarant and their respective officers, agents, employees, and assigns
        to create Fractional Ownership Interests in accordance with Article 23 of this
        Declaration (specifically including, without limitation, the Plan of Fractional
        Ownership), no Unit shall be used for the operation of a timesharing, fraction-
        sharing, interval ownership, private residence club, membership program,
        vacation club, exchange network or system or similar program whereby the right
        to exclusive use of the Unit is alternated or scheduled among participants in the
        program on a fixed or floating time schedule over a period of years whether by
        written, recorded agreement or otherwise. (Emphasis added.)

         A copy of the Declaration of Condominium for Aspen Highlands Condominiums is attached

  hereto as EXHIBIT H.5

         61.     On August 26, 2012, Juan Pablo Cappello, a partner at Greenberg Traurig and a

  Ritz-Carlton Aspen Owner, sent an email to Lee Cunningham, which was copied to the Board of

  the Association, initially noting Mr. Cunningham’s failure to disclose in his August 17, 2012 letter

  (Exhibit F) his dual role as Executive Vice President and Chief Operating Officer of both the Ritz-

  Carlton Destination Club and the Marriott Vacations Worldwide Corporation. Mr. Cappello further



  5
    The Declaration for Aspen Highlands Village which created the “Master Association”, and which
  also govern the Ritz-Carlton Aspen Owners Fractional Units, sets forth a similar use restriction,
  labeled “No Timeshare” at Section 8.25.
                                                78
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 79 of
                                     108




  informed Mr. Cunningham that his August 17, 2012 letter to the Ritz-Carlton Destination Club

  membership “fail(ed) to acknowledge the underlying issue which all RCDC members need to

  understand. The Marriott Vacations Worldwide Corp. has a huge incentive to dilute the RCDC

  brand to further its greater interest in selling more Marriott Vacation Club memberships. The

  growth of Marriott Vacations Worldwide Corp. as a public company is it (sic) tied with the growth

  of the sales of more and more Marriott Vacation Club memberships.” Mr. Cappello concluded,

  “Unless the Marriott Vacations Worldwide Corp. changes its attitude and begins to address the

  clear conflict of interest that will destroy the value of our investment, I continue to encourage the

  RCDC Aspen Highlands to explore exiting from the Marriott relationship and cancel all

  management contracts. A copy of the August 26, 2012, email from Juan Pablo Cappello is attached

  hereto as EXHIBIT I.

         62.     On August 26, 2012, the then President of the Association, Jay A. Neveloff6,

  responded to Mr. Cappello’s email stating, “It captures my sentiment quite well. I’d like your

  permission to share your email with the Presidents of the other owner controlled Ritz-Carlton

  Clubs, who are each making the points you did, albeit not quite as eloquent as you did.”

         63.     On August 30, 2012, the Ritz-Carlton Destination Club released a new “Frequently

  Asked Questions for Members” pamphlet to Plaintiffs and Ritz Carlton Aspen Owners, which

  stated that “Marriott Vacations Worldwide intends to sell most of its remaining unsold Ritz-



  6
    A partner at the New York law firm of Kramer Levin Naftalis & Frankel, and described on the
  firm website as “a nationally recognized transaction attorney who represents a broad range of clients
  in connection with the development, ownership and financing of real estate projects, including many
  high-profile super luxury and mixed-use, commercial, retail and residential projects in New York
  City and throughout the country. “

                                                   79
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 80 of
                                     108




  Carlton Club inventory through the Marriott Vacation Club Destinations program.”7 A copy of the

  August 30, 2012 pamphlet “Frequently Asked Questions for Members” is attached hereto as

  EXHIBIT J.

         64.     The August 30, 2012 “Frequently Asked Questions for Members” also states:

  “Given the current state of the luxury fractional market and the market’s unlikely recovery in the

  near term, selling this inventory through the Marriott Vacation Club Destinations program relieves

  the significant financial burden of this unsold inventory in a balanced way . . .” and “Marriott

  Vacations Worldwide is paying club dues on these unsold fractions in excess of eleven million

  dollars a year, plus continues to subsidize the operating costs at a number of clubs for an additional

  four million dollars a year.”

         65.     In September 2012, the Association retained Philip A. Gosch of the Denver law

  firm of Brownstein Hyatt Farber Schreck to analyze whether the Aspen Club governing documents

  allowed the proposed affiliation with the Marriott Vacation Club. On September 21, 2012, Mr.

  Gosch forwarded a nine-page Memorandum (“Gosch Memorandum”) styled: “Analysis with

  respect to use of Tourist Accommodation Units by members of the Marriott Vacation Club who

  are not also members of the Ritz Carlton Membership Program”. Mr. Gosch concluded that “The

  Declaration is clear in its prohibition against any timeshare or exchange use of the Tourist

  Accommodation Units other than the RC Program specified in Article 23 of the Declaration . . .”

  Mr. Gosch further informed the Association that in addition to Section 19.8 of the Declaration,

  “There are numerous provisions in the Declaration and the Colorado Disclosure Statement, the


  7
    The August 28, 2012 pamphlet stated: “Marriott Vacations Worldwide is paying club dues on
  these unsold fractions in excess of eleven million dollars a year, plus continues to subsidize the
  operating costs at a number of clubs for an additional four million dollars a year.”
                                                  80
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 81 of
                                     108




  City of Aspen Disclosure Statement and the New York Condominium Offering Plan (the

  “Disclosure Documents”) that support the position that the MVC usage is prohibited.” A copy of

  the September 21, 2012 Memorandum is attached hereto as EXHIBIT K.

         66.     On October 2, 2012, the Association issued another letter to Plaintiffs and Ritz

  Carlton Aspen Owners that purported to update them on the discussions with MVW on this

  pressing issue. The letter revealed, inter alia, that “MVW has been advised that it is the view of

  the Board and its counsel, that in order for MVW to move towards the points based system it is

  planning on, that the underlying Association documents would need to be revised as it is in our

  view that the documents prohibit what MVW is planning.” A copy of the October 2, 2012 Letter

  from the Association is attached hereto as EXHIBIT L. (Emphasis added.)

         67.     While the Association was conducting its discussions with MVW, on November 5,

  2012, the President of the Board of the Ritz-Carlton Club, Bachelor Gulch, Michael Mullenix,

  wrote a letter to Mr. Steven Weisz, President and CEO of MVW and Lee Cunningham, Executive

  Vice President and COO of MVW, stating:

         I am writing on behalf of the Board of Directors to continue our dialogue about the
         proposed affiliation of Ritz Carlton Bachelor Gulch Members with Lion and Crown
         in 2013 and beyond and to request that such proposed affiliation be canceled. At a
         minimum, the proposed affiliation should be delayed until January 1, 2014 and the
         status quo maintained until that time . . . The Board and membership of the Club
         have serious concerns that the Club’s affiliation with Lion and Crown is contrary
         to the Club’s governing documents and, in any event, will have permanent negative
         impacts on the club, including most importantly to the value of our residence
         units…

         68.     The letter from the Board of the Ritz-Bachelor Gulch Club to Steven Weisz and

  Lee Cunningham ended as follows: “Please advise no later than Thursday, November 15, 2012,

  whether MVW will agree to this requested delay of affiliation. If MVW will not voluntarily agree


                                                 81
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 82 of
                                     108




  to this delay and insists on permitting affiliation with Lion and Crown now, the Board may have

  no alternative but to enforce the Club Declarations prohibition on timesharing through formal legal

  action. We do not believe that should be necessary given our aligned interests on this issue.” A

  copy of the November 5, 2012 Letter from the Board of the Ritz-Bachelor Gulch Club to Steven

  Weisz and Lee Cunningham is attached hereto as EXHIBIT M.

         69.     On November 21, 2012, Mr. Gosch, on behalf of the Association, sent a “cease and

  desist” letter addressed to MVW, Cobalt and The Ritz-Carlton Development Company, LLC,

  stating, inter alia, “Any practice of allowing the use of the Tourist Accommodation Units at the

  Aspen Highlands Condominiums by the MVC Members would violate the express terms of the

  Declaration and the disclosure documents given to purchasers of units at the Aspen Highlands

  Condominiums. Further, although MVW, the HOA Manager, the Program Manager and the

  developer . . . may attempt to portray these actions as permitted by the Initial Affiliation

  Agreement, the Reservation Procedures and the HOA Management Agreement, we disagree with

  this interpretation, and in any event the Declaration is clearly controlling under Colorado law.

  Also, ancillary contracts of adhesion which were executed when the developer controlled the

  Association (such as the HOA Management Agreement and the Initial Affiliation Agreement) are

  terminable by the Association under Colorado law once control of the Association passes (as it has

  at the Aspen Highlands Condominiums) and it reasonably and logically follows that any such

  terminable agreements would in no event supercede the express terms of a recorded declaration.”

  A copy of the November 21, 2012, letter is attached hereto as EXHIBIT N.

         70.     The November 21, 2012, cease and desist letter further states “In addition to

  violating the Declaration, any practice of allowing the use of the Tourist Accommodation Units at


                                                  82
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 83 of
                                     108




  the Aspen Highlands Condominium by the MVC Members may constitute, among other things,

  one or more breaches of fiduciary duties of the HOA Manager to the Association under the HOA

  Management Agreement as a result of self-dealing among the HOA Manager, the Program

  Manager, the Marriott licensor entity and their respective affiliates to the detriment of the

  Association and its members. By permitting MVW and/or the Program Manager to utilize the

  Tourists Accommodation Units in clear violation of the Declaration, the HOA Manager would be

  enriching its affiliates and the Marriott licensor entity by creating an attractive offering for the

  MVC members, which would increase sales and license fees under Marriott’s arrangement with

  MVW, all at the expense and burden of the Association and its members.” Ex. N, page 2.

         71.     On or about December 22, 2012, the Association forwarded the cease and desist

  letter to its members, stating, inter alia, “As a result of all the items mentioned regarding the

  Destination Club, the lack of communication and discussions with MVW and after deep

  consideration, your Board of Directors have determined that the Aspen Highlands Members are

  essentially having our program and purchase rights reduced. Comments from a significant number

  of Members are consistent with this position. In order to fully state our position, the Aspen

  Highlands Board of Directors through its’ counsel, has delivered a Cease and Desist Letter to

  Marriott Vacation Worldwide Corporation, The Cobalt Travel Company and the Ritz Carlton

  Company, LLC on November 21, 2012.” The Association’s letter to the members further stated,

  “The Members of Aspen Highlands believe there are numerous legal grounds which make this

  program change an action which cannot be undertaken.” The letter concluded by asking for

  comments from members and a promise to “keep you informed as additional information is

  available.”


                                                  83
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 84 of
                                     108




         72.     The written comments received from Members in December 2012, as solicited by

  the Board, were overwhelmingly in favor of the position of the Board, as set forth in the November

  21, 2012 cease and desist letter. As an example, “I am with the Board completely. Any MVW

  involvement is a dilution of our interests in the Ritz-Carlton and, in my view, is a breach of the

  representations provided to us when we purchased the fractional interests. I am a commercial

  litigator in New York and am prepared to litigate if necessary.”

         73.     On April 5, 2013, the Association wrote a letter to all Plaintiffs and Ritz-Carlton

  Aspen Owners stating that:

         Positive discussions were held today between the Board of Directors and
         representatives of the Ritz/Marriott including Lee Cunningham, COO of the Ritz-
         Carlton Destination Club. Ritz Marriott representatives agree that unless a
         majority of Aspen Highlands Members (excluding the Marriott interests and
         Members not in good standing) vote in favor of doing so, Ritz/Marriott will
         not include Aspen Highlands in the Marriott Vacation Club
         affiliation/exchange/point program.

         Discussions continue on other important issues affecting Aspen Highlands,
         including alternatives for divesting the current inventory of Aspen Highlands units
         owned by Ritz/Marriott. Such inventory will not be sold through the Marriott
         Vacation Club trust without an additional vote of the Members.

  Copies of letters dated April 5, 2013 and April 8, 2013 from the Association to Ritz Carlton Aspen

  Owners are attached hereto as EXHIBIT O. (Emphasis added)

         74.     Following the April 5, 2013 announcement that no affiliation would occur “unless

  a majority of Aspen Highland Members voted in favor of doing so,” the Board again received

  numerous written comments from the members, which again overwhelming opposed the affiliation

  and further supported the Board’s promise of a membership vote on the issue of the proposed

  Marriott Vacation Club affiliation.

         75.     On May 14, 2013, a letter was sent by The Ritz Carlton Destination Club, signed
                                                  84
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 85 of
                                     108




  by Lee Cunningham, to all Ritz Carlton members, stating “regarding other potential affiliations,

  we want to assure you that a Ritz Carlton Club affiliation with Marriott Vacation Club Destinations

  will not take place unless there is an affirmative vote of each Club’s Membership.” (Emphasis

  added).

            76.    Discovery produced in fall 2016 by the Association revealed that initially the Board

  sought to follow through on its promise to hold a vote of the membership. Early drafts of proposed

  communications to members created in May 2013 discussed the promised vote, and included a

  draft FAQs, that stated:

            “Q: Will the Ritz-Carlton Club, Aspen Highlands be available to Marriott Vacation
            Club Destinations program members?

            A: If the Aspen Highlands Members vote that they would like to affiliate with the
            Marriott Vacation Club Destinations exchange program and the subsequent
            affirmative vote to change the condominium association documents are approved,
            then Marriott Vacation Club Destinations program members will be permitted to
            reserve a residence in the Ritz- Carlton Club, Aspen Highlands to the extent there
            is inventory available to exchange.”

            77.    However, by May 2013, the Association became aware that the Association of its

  sister club at Bachelor Gulch was holding a vote on the issue of whether the Ritz-Bachelor Gulch

  Club should terminate its relationship with the Ritz Carlton Destination Club because of the

  proposed affiliation. On June 2, 2013, Association Board President Randel Mercer received an

  email from Bachelor Gulch Association President Michael Mullenix stating that: “MVW/Ritz has

  interfered significantly with the Board's efforts to conduct a clean, straightforward vote. With no

  announcement to the Board, a few days after we announced our decision to terminate MVW

  pending a majority vote of the Members, MVW decided to write our entire membership and offer

  them a ‘Survey Vote’ on Ritz Letterhead asking whether or not BG Members wanted to have


                                                    85
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 86 of
                                     108




  affiliation to the Marriott Vacation Clubs or not. Either way, the Club can stay a Ritz according to

  them. This confused the heck out of our Members, and I did not take it sitting down. We issued a

  Cease and Desist order to them and asked them to withdraw their ‘Survey Vote’ and issue a letter

  retracting their stunt and apologize to the Membership. They did close their ‘Survey Vote’ after 3

  days with another letter to our Members with their usual spin saying they heard our Members loud

  and clear and BG would not be affiliated with the Marriott Vacation Clubs if the Members vote to

  keep them around. Really nice!! I can't begin to tell you how their stunt confused our Membership

  in that they now think they have already voted, there are two elections, etc. After numerous letters

  from the Board to our Members, phone calls, emails, a Club-wide conference call where we had

  150 Members dial in on the Friday before the Memorial Day weekend, I believe we are back on

  track.”

            78.   A subsequent draft of a letter proposed to be sent to the membership, dated in June

  2013, from Lee Cunningham, now promised a “survey” to “provide input” rather than a vote:

  “Based on some Member feedback, it is clear that there is concern about opening The Ritz-Carlton

  Club, Aspen Highlands to MVCD members through affiliation, which is why we and your Board

  of Directors have agreed to allow Aspen Members to provide input before any final decisions are

  made. If a majority (50% plus 1) of the Aspen Members (not including RCDC developer owned

  fractional interests) surveyed responds affirmatively that they want Members of the Ritz-Carlton

  Club, Aspen Highlands to have the ability to voluntarily exchange through the MVCD program

  and MVCD members to have the ability to exchange into the Ritz-Carlton Club, Aspen Highlands,

  we will move forward to provide that opportunity to all Aspen Members on an individual basis. If

  we do not hear affirmatively back from a majority of the Aspen membership, then this exchange


                                                  86
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 87 of
                                     108




  opportunity will not be made available to the Aspen Members.”

         79.     The Association Board members knew that this draft communication was

  deceptive. On June 4, 2013, after reviewing an updated version of the draft letter, Board Member

  Gerald Marsden objected, “it should be made clear that the FAQs were prepared by Marriott/Ritz

  . . . Also we decided on a vote not a survey.” Further, on June 5, 2013, another Board Member,

  Tyler Oliver, stated in an email to his fellow Board Members, “I am not as worried about what

  (the proposed communications to the Members) says as what it doesn’t say. After reading this the

  program doesn’t sound too bad, but there is more to the story. We have concerns about the points

  required of a Marriott owner staying at the Ritz. Also, by associating with the Marriott Points

  system there may be a negative image diluting the brand and real estate value.”

         80.     By July 6, 2013, Mr. Mercer had received an email from Mr. Mullenix informing

  him that 76% of the 648 Bachelor Gulch members voted in the election, and that “in terms of the

  total number of Members who voted in the election, more than 89% of the Members voted in

  FAVOR of the Board's recommendation to terminate Marriott while only less than 11% voted

  AGAINST the recommendation.”

         81.     Nonetheless, despite the knowledge by the Association that Aspen Highlands

  members were promised a vote on the affiliation issue, and not a survey, by October 2013, the

  draft of the correspondence proposed to be sent to the members regarding the vote was further

  edited to now provide that: “As promised earlier this year, Members of The Ritz-Carlton Club,

  Aspen Highlands will be surveyed on their opinion regarding the potential exchange affiliation

  with the Marriott Vacation Club Destinations exchange program” and that “the sole purpose of the

  survey is to understand the Aspen Highlands Member's interest in this voluntary exchange


                                                 87
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 88 of
                                     108




  program, which would allow Members to exchange a week of their reserved allocated time for

  points within the Marriott Vacation Club Destinations exchange program.” (emphasis added).

         82.     On November 19, 2013, the Association, in concert with the Marriott Defendants,

  sent a deceptive letter to the Aspen Members, signed by both Lee Cunningham, as Executive Vice

  President and Chief Operating Officer of the Ritz Carlton Destination Club, and by all four

  members of the Association’s Board of Directors, (Mr. Mercer, Phil Snyder, Tyler Oliver and

  Robert Harris), stating that the Ritz Carlton Destination Club and the Association Board were

  conducting a “survey,” and that “the sole purpose of the survey is to understand the Aspen

  Highlands Member's interest in this voluntary exchange program, which would allow Members to

  exchange a week of their reserved allocated time for points within the Marriott Vacation Club

  Destinations exchange program.” This letter fails to mention that this survey was to be a substitute

  for the promised “vote,” and that Defendants were breaking the promise made on April 5, 2013

  that “unless a majority of Aspen Highlands Members (excluding the Marriott interests and

  Members not in good standing) vote in favor of doing so, Ritz/Marriott will not include Aspen

  Highlands in the Marriott Vacation Club affiliation/exchange/point program.” Nor does the letter

  mention the additional promise made by Lee Cunningham on May 13, 2013 that “regarding other

  potential affiliations, we want to assure you that a Ritz Carlton Club affiliation with Marriott

  Vacation Club Destinations will not take place unless there is an affirmative vote of each Club’s

  Membership.”

         83.     Next, on December 4, 2013, Lee Cunningham, again in his capacity as Executive

  Vice President and Chief Operating Officer of the Ritz Carlton Destination Club, sent another

  deceptive communication to all Plaintiffs, stating: “We have worked collaboratively with your


                                                  88
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 89 of
                                     108




  Board of Directors on this potential opportunity, and you should have received a series of letters

  on April 5, 2013 and November 19, 2013 regarding this Member survey. We are writing today to

  provide you with additional information and instructions on how to take the survey.” The

  December 4, 2013 letter again deceptively states that “[t]he sole purpose of this survey is to

  understand whether the Aspen Highlands Members would like the opportunity to voluntarily

  exchange a week of their allocated time for points within the MVCD exchange program.” The

  December 4, 2013 letter again fails to mention that this survey was to be a substitute for the

  promised “vote” made on April 5, 2013 and May 13, 2013.

  On December 5, 2014, following receipt of the December 4, 2013 letter from Lee Cunningham,

  Jay Neveloff, who had at the end of 2012 ended his tenure as the Association President, and who

  was no longer on the Association Board, wrote the new Board President, Randal Mercer, that “I

  intend to respond to the poll but think it is appropriate for the Board to write to the members to

  raise concerns ASAP before they take the poll.” When Mr. Mercer replied disingenuously that “I

  thought the connection was pretty clear regarding the collaborative effort of the board on this

  one”, Mr. Neveloff immediately responded “There was no discussion as to the negatives - that our

  members swap will be used by hordes of time share owners, that are likely to come for shorter

  stays meaning wear and tear and clogging up the pipeline for members who want shorter stays.

  Also, that the redemption value of points may change. Plus others.” Mr. Mercer’s replied, “Wow.

  If you got that out of the letter - we have problems.” Mr. Neveloff immediately replied, “I didn’t

  get that from the letter. That’s my point. The board should be describing both sides of the issue,

  not just editing what MVCI wants. Really!”

         84.     No vote of the Members of Ritz-Aspen Highlands, including by Plaintiffs or Ritz


                                                   89
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 90 of
                                     108




  Carlton Aspen Owners, in favor of allowing the Defendants to include Ritz-Aspen Highlands in

  the Marriott Vacation Club affiliation/exchange/point program ever occurred. Likewise, no vote

  of the Members of Ritz-Aspen Highlands in favor of allowing the Defendants to sell their unsold

  inventory of Aspen Highlands units through the Marriott Vacation Club trust ever occurred.

         85.     However, in April 2014, Defendant Association, acting in concert with and/or aided

  and abetted by the other Defendants, including MVW, RC Management, and Cobalt, unilaterally

  affiliated or merged the Ritz Aspen Highlands with the Marriott Vacation Club; and agreed and

  conspired with Defendants to have the Association breach its fiduciary duties to Plaintiffs and

  Ritz-Carlton Aspen Owners by, inter alia, 1) agreeing to act and acting in a disloyal manner

  towards Plaintiffs and Ritz-Carlton Aspen Owners by favoring the interests of the Defendants over

  the interests of the Plaintiffs and by including the Ritz-Carlton Club, Aspen Highlands Fractional

  Plan in the Marriott Vacation Club affiliation/exchange/points program; 2) failing to request or

  review the 2013 Affiliation Agreement or understanding its terms or effect on the Ritz-Aspen

  Highlands; and 3) agreeing not to and/or failing to enforce the Declaration, including the covenant

  against further timesharing, as set forth in paragraph 19.8 of the Declaration.

         86.     The Marriott Defendants knew that the 2013 Affiliation Agreement between MVW

  subsidiaries L&C and Marriott Resorts, Travel Company required that the Association at the Ritz-

  Carlton Aspen Highlands Club agree to join in that agreement before it was affiliated with the

  Marriott Vacation Club, i.e., before any Marriott Vacation Club members could access the resort.

  But they did not want the Association to know that it could simply refuse to execute the

  Acknowledgment and Joinder and thereby stop the affiliation at their club, so they concealed the

  2013 Affiliation Agreement itself.


                                                  90
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 91 of
                                     108




         87.     As described in part below, the Marriott Defendants knew that the 2013 Affiliation

  Agreement contained numerous terms that would be rejected by the associations at the several

  clubs, including Aspen Highlands, and so they concealed the 2013 Affiliation Agreement from the

  associations and their members.

         88.     Directors of the Association provided the Marriott Vacation Club members access

  to Aspen Highlands by signing the Acknowledgment and Joinder on or about April 24, 2014,

  without ever having requested, received, or reviewed the 2013 Affiliation Agreement they were

  agreeing to join.

         89.     The Association breached its duty of care by signing the Acknowledgment and

  Joinder without requesting, obtaining, or reading the 2013 Affiliation Agreement. The Marriott

  Defendants aided and abetted in this breach of the Association’s duty of care by concealing the

  2013 Affiliation Agreement from the Association’s directors, and misleading them into believing

  they had no power to stop the Marriott Vacation Club affiliation.

         90.     The 2013 Affiliation Agreement included numerous one-sided and unfair terms

  ceding significant control from the Association to both Marriott Vacation Club Program Manager

  Marriott Resorts, Travel Company and L&C. For instance, Section X of the 2013 Affiliation

  Agreement created a ten-year term for the Ritz-Marriott affiliation, which automatically renews

  for five-year terms. Critically, once the Association signed the Acknowledgment Agreement, it

  had no further power to withdraw from the Marriott-Ritz affiliation as termination rights rest solely

  with Marriott Vacation Club and L&C.

         91.     Further, the 2013 Affiliation Agreement granted significant use rights to Marriott

  Vacation Club in the Ritz properties, above and beyond the use rights given to Aspen Highlands


                                                   91
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 92 of
                                     108




  Club owners themselves under the Club’s Declaration. Marriott Vacation Club secured the right

  during certain periods to use the Aspen Highland Club for “marketing and sales of Interests,

  vacation ownership interests at other resort condominiums or club resorts, or such other vacation

  ownership or multisite vacation ownership or membership plans developed or marketed by MVCD

  or its affiliates.” Marriott Vacation Club further secured the right to use exchange time at the Aspen

  Highlands Club “for any purpose, including, without limitation, in MVCD’s sole and absolute

  discretion, any purpose related to marketing, selling, or promoting the MVCD Program or other

  timeshare or fractional projects developed, marketed or offered by MVCD’s affiliates.” (Emphasis

  added). In other words, it secured a right to use the Aspen Highlands club to market the sale of

  MVCD points to potential Marriott customers.

         92.     Furthermore, while it is customary for such exchange agreements to specify a

  formula for allocating exchange time between various programs, section 7.8 of the 2013 Affiliation

  Agreement gave Marriott Vacation Club the sole and absolute discretion to calculate the value of

  exchange time, meaning that MVCD would inevitably use 100% of the exchange time contributed

  by Aspen members. Likewise, while it is customary for exchange agreements to fairly allocate

  costs between affiliating exchanges, the 2013 Affiliation Agreement has no such provision. Indeed,

  the cost allocation was grossly one-sided and likely to lead to increased costs for Aspen Highlands

  owners. Section 7.1 of the Agreement reserved for Marriott Vacation Club the right to charge Ritz

  members for use of the exchange program, but explicitly prohibited L&C from charging Marriott

  members fees for exchanging into the Ritz.

         93.     Yet in April 2014, the Association wrote a letter to all Plaintiffs and Ritz-Carlton

  Aspen Owners updating them on “your Board of Directors’ efforts on your behalf . . .” On page 2


                                                   92
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 93 of
                                     108




  of the letter, the Board dropped a bombshell under the heading “Marriott Vacation Club

  Destination Exchange Program: In response to the Members’ wishes - both past and present, the

  Board has crafted a very unique program which would allow Aspen Club Members to exchange a

  week of their reserved allocated time for points within the Marriott Vacation Club Destinations

  exchange program.” A copy of the April 2014 Letter from the Association to Plaintiffs and Ritz-

  Carlton Aspen Owners is attached hereto as EXHIBIT P.

         94.     Plaintiffs allege that sometime on or after April 15 2014, in contravention of the

  promises made to Ritz-Carlton Aspen Owners on April 5, 2013, as well as on May 13, 2013 (that

  unless a majority of Aspen Highlands Members vote in favor of doing so, Ritz/Marriott will not

  include Aspen Highlands in the Marriott Vacation Club affiliation/exchange/point program),

  Defendants MVW, RC Management and Cobalt effectuated the affiliation of the Ritz-Carlton

  Club, Aspen Highlands with the Marriott Vacation Club.

         95.     The actions of the Defendants described above were knowingly made in violation

  of their respective duties of loyalty and honesty owed to Plaintiffs and, Ritz Carlton Aspen Owners

  as well as in violation of Section 19.8 and other provisions of the Declaration of Condominium for

  Aspen Highlands Condominiums, as well as the promises made to Plaintiffs and Ritz Carlton

  Aspen Owners between April 5 and April 8, 2013 that unless a majority of Aspen Highlands

  Fractional Unit owners and members vote in favor of doing so, Defendants would not include Ritz

  Carlton Club, Aspen Highlands or the Plaintiffs’ and Ritz Carlton Aspen Owners’ Fractional Units

  in the Marriott Vacation Club affiliation/exchange/point program. The actions described herein

  violated and/or aided and abetted the violation of Defendants’ fiduciary duties owed to Plaintiffs

  and Ritz Carlton Aspen Owners.


                                                  93
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 94 of
                                     108




         96.     Now, approximately 400,000 Marriott Vacation Club members –– who paid a small

  fraction of the purchase prices and who pay approximately a third of the annual fees –– have access

  to luxury resorts that were formerly only available to Plaintiffs and Ritz Carlton Aspen Owners.

  Defendants have derived huge profits and/or cost savings through this affiliation, while devaluing

  Plaintiffs’ vested property interests. Worse yet, Plaintiffs have had to pay, in the form of inflated

  annual maintenance fees, for the increased use and wear and tear resulting from the opening of the

  Ritz Carlton Club, Aspen Highlands to Marriott Vacation Club Members.

                                    VI.     CAUSES OF ACTION

                                FIRST CAUSE OF ACTION
      (Breach of Fiduciary Duty against Association, RC Management, Cobalt, and L&C)

         97.     Plaintiffs incorporate by reference the allegations contained in the preceding and

  subsequent paragraphs, as if fully set forth in this cause of action.

         98.     Defendants Association, RC Management, Cobalt, and L&C owed fiduciary duties

  to Plaintiffs and Ritz Carlton Aspen Owners arising both out of their agency (or sub-agency)

  relationship with the Plaintiffs and Ritz Carlton Aspen Owners, as well as by virtue of said

  Defendants’ high degree of control over Plaintiffs’ and Ritz Carlton Aspen Owners’ Fractional

  Units and had a duty to act with the utmost good faith and loyalty in the best interests of Plaintiffs

  and Ritz Carlton Aspen Owners.

         99.     These Defendants breached this duty by advancing their own interests and the

  interests of third parties, including the interests of MVW and MVCI, at the expense of Plaintiffs’

  and Ritz Carlton Aspen Owner’s interests, by agreeing to act and acting in a disloyal manner

  towards Plaintiffs and Ritz Carlton Aspen Owners and by favoring the interests of the Defendants

  over the interests of the Plaintiffs and Ritz Carlton Aspen Owners through inclusion of the Ritz-
                                                    94
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 95 of
                                     108




  Carlton Club, Aspen Highlands Fractional Plan and the Plaintiffs’ and Ritz Carlton Aspen Owners’

  Fractional Units in the Marriott Vacation Club affiliation/exchange/points program; and 2)

  agreeing not to and failing to enforce the Declaration, including the covenant against further

  timesharing, as set forth in paragraph 19.8 of the Declaration; and/or (3) by failing to act as a

  reasonably prudent fiduciary would have acted under the same or similar circumstances.

         100.    Defendants Association and RC Management owed Plaintiffs and Ritz-Carlton

  Aspen Owners a fiduciary duty that required them to, among other things, enforce the restrictive

  covenants of the Declaration, including Section 19.8 thereof, as well as section 8.25 of the

  Declaration for Aspen Highlands Village. These Defendants failed to enforce Section 19.8, Section

  8.25 and other provisions, thereby breaching their fiduciary duty, by: (1) failing to enforce these

  restrictive covenant against timesharing, as set forth in Section 19.8 and Section 8.25; and/or (2)

  imposing and/or conspiring with the other Defendants to impose the affiliation of the Marriott

  Vacation Club affiliation/exchange/points program with the Ritz-Carlton Club, Aspen Highlands

  Fractional Plan and the Plaintiffs’ and Ritz Carlton Aspen Owners/ Fractional Units.

         101.    Defendants Association, RC Management, Cobalt, and L&C also owed Plaintiffs

  and Ritz-Carlton Aspen Owners a fiduciary duty of loyalty arising both out of their respective

  agency (or sub-agency) relationship with the Plaintiffs and Ritz-Carlton Aspen Owners, as well as

  by virtue of their high degree of control over Plaintiffs’ and Ritz-Carlton Aspen Owners’

  Fractional Units and Cobalt’s exclusive control of Plaintiffs and Ritz-Carlton Aspen Owners’

  rights under the appurtenant Ritz-Carlton Club Membership Program.

         102.    The fiduciary duties described herein required that Defendants Association, RC

  Management, Cobalt, and L&C act in the best interests of Plaintiffs and Ritz-Carlton Aspen


                                                  95
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 96 of
                                     108




  Owners, which includes refraining from any actions that would unjustly enrich themselves or their

  affiliates at the expense of the value of the Fractional Units that Plaintiffs and Ritz-Carlton Aspen

  Owners purchased. These Defendants breached that duty by, inter alia, imposing, allowing and/or

  conspiring with the other Defendants to impose the affiliation of the Marriott Vacation Club

  affiliation/exchange/points program with the Ritz-Carlton Club, Aspen Highlands Fractional Plan

  and the Plaintiffs’ and Ritz Carlton Aspen Owners’ Fractional Units.

         103.    Defendants Association, RC Management, Cobalt, and L&C breached these

  fiduciary duties by advancing their own interests and the interests of third parties, including the

  interests of MVW and MVCI, at the expense of Plaintiffs’ and Ritz-Carlton Aspen Owners’

  interests, in allowing the affiliation of the Marriott Vacation Club affiliation/exchange/points

  program with the Ritz-Carlton Club, Aspen Highlands Fractional Plan and the Plaintiffs’ and Ritz

  Carlton Aspen Owners / Fractional Units.

         104.    Defendant Association also owed Plaintiffs a duty to exercise its fiduciary duties

  with reasonable care. The Association violated that duty by executing the Acknowledgment and

  Joinder without requesting or reading the 2013 Affiliation Agreement itself. As a result of this

  breach of the duty of care, the Association failed to discover that it could have prevented the

  Marriott Vacation Club affiliation at Aspen Highlands with a simple majority vote of its directors,

  and instead unwittingly authorized that affiliation at Aspen Highlands. The Association further

  failed to discover a number of one-sided provisions in the 2013 Affiliation Agreement that ceded

  extraordinary power and control over the club to Marriott Vacation Club, including (i) ceding all

  authority to withdraw from the Marriott-Ritz affiliation in the future (Section X), (ii) granting

  Marriott Vacation Club unfettered use rights in time allocated to it under the 2013 Affiliation


                                                   96
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 97 of
                                     108




  Agreement, including the authority to use the Aspen Highlands Club to sell points to Marriott

  customers (paragraphs 7.6 and 7.7), (iii) granting Marriott Vacation Club absolute authority to

  determine the value of time exchanged from Ritz members into the Marriott program, and

  (paragraph 7.8) (iv) providing an unfair allocation of costs to run the program between Ritz

  members and Marriott members (paragraph 7.1).

         105.    As a result of Defendants’ breach of fiduciary duties, Plaintiffs and Ritz-Carlton

  Aspen Owners suffered damages, including the destruction of the value in their fractional units, in

  an amount to be proven at trial.

         106.    Further, as a result of Defendants RC Management and Cobalt’s, and L&C’s

  breaches of fiduciary duties, said Defendants profited at Plaintiffs’ and Ritz Carlton Aspen

  Owners’ expense, and said Defendants should be ordered to disgorge to Plaintiffs and Ritz Carlton

  Aspen Owners all commissions, fees and profits they received as a result of the conduct described

  herein; that an accounting of all commissions, fees and profits earned by RC Management and

  Cobalt be ordered by the Court, and that a constructive trust be imposed upon said commissions,

  fees and profits for the benefit of Plaintiffs and Ritz Carlton Aspen Owners.

         107.    Finally, Plaintiffs’ injuries that were caused by the Marriott Defendant’s conduct,

  which was willful and wanton and without regard to consequences or of the rights of the Plaintiffs,

  are attended by circumstances of fraud, entitling Plaintiffs to exemplary damages against the

  Marriott Defendants.

                               SECOND CAUSE OF ACTION
         (Constructive Fraud against Association, RC Management, Cobalt, and L&C)

         108.    Plaintiffs incorporate by reference the allegations contained in the preceding, and

  subsequent paragraphs, as if fully set forth in this cause of action.
                                                    97
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 98 of
                                     108




         109.    Defendants Association, MVW, RC Management, Cobalt, and L&C each of them

  had a duty as fiduciaries to act honestly, with full disclosure and loyalty to the Plaintiffs as their

  principals.

         110.    As described above, Defendants MVW, RC Management, Cobalt, and L&C knew

  that the 2013 Affiliation Agreement gave the Association the power to prevent the Marriott

  Vacation Club affiliation from extending to Aspen Highlands but concealed that information from

  the Association as part of a plan to induce the Association into executing the requisite

  Acknowledgment and Joinder. Furthermore, MVW, RC Management, Cobalt, and L&C knew

  about a number of one-sided provisions in the 2013 Affiliation Agreement that ceded extraordinary

  power and control over the Club to Marriott Vacation Club, including (i) ceding all authority to

  withdraw from the Marriott-Ritz affiliation in the future (Section X), (ii) granting Marriott

  Vacation Club unfettered use rights in time allocated to it under the 2013 Affiliation Agreement,

  including the authority to use the Aspen Highlands Club to sell points to Marriott customers

  (paragraphs 7.6 and 7.7), (iii) granting Marriott Vacation Club absolute authority to determine the

  value of time exchanged from Ritz members into the Marriott program, and (paragraph 7.8) (iv)

  providing an unfair allocation of costs to run the program between Ritz members and Marriott

  members (paragraph 7.1).

         111.    Defendants Association, RC Management, and Cobalt knew that the disclosures

  they made to Plaintiffs and other Members related to the affiliation proposed by the Marriott

  Defendants were misleading and failed to fully disclose material facts, including but not limited

  to, that: 1) the affiliation proposal violated multiple provisions of the Club Declaration, Bylaws

  and Disclosures as outlined in the September 21, 2012 Memorandum prepared by Philip Gosch,


                                                   98
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 99 of
                                     108




  counsel for the Association; 2) that the governing documents, including the Club Declaration,

  required an affirmative vote of at least a majority of the members (i.e., required over 400

  affirmative member votes); 3) that the Defendants, acting in concert, deceptively and without

  informing the members, substituted a misleading survey for the promised majority vote of the

  membership; and 4) on or about April 15, 2014, based on a mere plurality of member responses to

  the misleading survey, the Association authorized the affiliation with the Marriott Vacation Club,

  without even holding the promised vote, and without even informing the Members about the results

  of the misleading survey.

         112.    These Defendants knew that the Plaintiffs were relying on the promises made by

  the Association, RC Management and Cobalt to (i) conduct a vote of the membership before

  affiliation with MVC would occur, (ii) reject affiliation unless a majority of the membership voted

  for it, and (iii) keep members fully informed on the affiliation issue. Plaintiffs did justifiably rely

  to their detriment on these material promises. Had Plaintiffs known the truth, they would have

  taken steps to prevent the affiliation, including demanding the membership vote requiring that a

  majority of the Members approve affiliation (as promised in April 2013) or instituting appropriate

  legal proceedings, such as the filing of a derivative lawsuit against the Association’s Board to

  require that it hold the promised vote and to enforce the use restrictions set forth in the Club

  Declaration and Bylaws.

         113.    By virtue of the misrepresentations and non-disclosure of the material facts

  described above and herein, said Defendants afforded themselves the means by which to take

  undue advantage of Plaintiffs.

         114.    Said Defendants’ conduct, including the misrepresentations and non-disclosure of


                                                    99
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 100 of
                                      108




   the material facts described above and herein, tended to deceive, violate confidence and injure

   public interests.

           115.    As a result of the tendency of Defendants’ misrepresentations and non-disclosures

   of the material facts described above and herein to deceive, violate confidence and injure public

   interests, Plaintiffs suffered damages, including the destruction of the value in their fractional

   units, in an amount to be proven at trial.

           116.    Further, as a result of the tendency of Defendants’ misrepresentations and non-

   disclosures to deceive, violate confidence and injure public interests, Defendants RC Management

   and Cobalt have profited at Plaintiffs’ expense and said Defendants should be ordered to disgorge

   to Plaintiffs all commissions, fees and profits they received as a result of the conduct described

   herein; that an accounting of all commissions, fees and profits earned by RC Management and

   Cobalt be ordered by the Court, and that a constructive trust be imposed upon said commissions,

   fees and profits for the benefit of Plaintiffs.

          117.     Finally, Plaintiffs’ injuries that were caused by Marriott Defendants’ conduct,

   which was willful and wanton and without regard to consequences or of the rights of the Plaintiff,

   are attended by circumstances of fraud, entitling Plaintiffs to exemplary damages against the

   Marriott Defendants.

                                THIRD CAUSE OF ACTION
       (Aiding and Abetting Breach of Fiduciary Duty and Constructive Fraud against All
                                         Defendants)

           118.    Plaintiffs and Ritz-Carlton Aspen Owners incorporate by reference the allegations

   contained in the preceding, and subsequent paragraphs, as if fully set forth in this cause of action.

           119.    Defendants and each of them, including MVW, MVCI, and L&C aided and abetted


                                                     100
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 101 of
                                      108




   the breaches of fiduciary duty and constructive fraud committed by Defendants Association, RC

   Management, Cobalt, and L&C.

           120.       As described above, Association, RC Management, Cobalt, and L&C owed

   fiduciary duties to Plaintiffs and Ritz-Carlton Aspen Owners.

           121.       As described above, Association, RC Management, Cobalt, and L&C breached

   their fiduciary duties and committed fraud as to Plaintiffs and Ritz-Carlton Aspen Owners.

           122.       Defendants, including MVW, MVCI, and L&C knowingly aided and abetted and

   participated in the breaches of fiduciary duty and constructive fraud by, inter alia, participating in

   further timesharing (prohibited by, inter alia, Section 19.8 of the Declaration of Condominium for

   Aspen Highlands Condominiums and Section 8.25 of the Declaration for Aspen Highlands

   Village) and by participating in, intermeddling, forcing and otherwise improperly influencing the

   decision by Cobalt and the other Defendants to affiliate the Marriott Vacation Club with the Ritz-

   Carlton Club, Aspen Highlands and with Plaintiffs’ and Ritz-Carlton Aspen Owners’ Fractional

   Units, despite promises made to Plaintiffs and Ritz-Carlton Aspen Owners that such affiliation

   would not occur without a vote by the Plaintiffs and Ritz-Carlton Aspen Owners.

           123.       Defendants’ MVW, MVCI, and L&C aiding and abetting the breach of fiduciary

   duties and constructive fraud alleged herein has caused damage to Plaintiffs and, Ritz-Carlton

   Aspen Owners including the destruction of the value in their fractional units, in an amount to be

   proven at trial.

           124.       The Marriott Defendants aided and abetted in the Association’s breach of its duty

   to exercise reasonable care in the performance of its duties by inducing the Association to sign the

   Acknowledgment and Joinder while concealing the 2013 Affiliation Agreement from the


                                                     101
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 102 of
                                      108




   Association’s directors, and misleading them into believing they had no power to stop the Marriott

   Vacation Club affiliation. Furthermore, the Marriott Defendants knew about a number of one-

   sided provisions in the 2013 Affiliation Agreement that ceded extraordinary power and control

   over the Club to Marriott Vacation Club, including (i) ceding all authority to withdraw from the

   Marriott-Ritz affiliation in the future (Section X), (ii) granting Marriott Vacation Club unfettered

   use rights in time allocated to it under the 2013 Affiliation Agreement, including the authority to

   use the Aspen Highlands Club to sell points to Marriott customers (paragraphs 7.6 and 7.7), (iii)

   granting Marriott Vacation Club absolute authority to determine the value of time exchanged from

   Ritz members into the Marriott program, and (paragraph 7.8) (iv) providing an unfair allocation of

   costs to run the program between Ritz members and Marriott members (paragraph 7.1).

          125.    Further, as a result of Defendants’ MVW, MVCI, and L&C aiding and abetting of

   the breach of fiduciary duties and constructive fraud described herein, said Defendants profited at

   Plaintiffs and Ritz-Carlton Aspen Owners’ expense and said Defendants should be ordered to

   disgorge to Plaintiffs all commissions, fees and profits they received as a result of the conduct

   described herein; that an accounting of all commissions, fees and profits earned by RC

   Management and Cobalt be ordered by the Court, and that a constructive trust be imposed upon said

   commissions, fees and profits for the benefit of Plaintiffs.

          126.    Finally, Plaintiffs’ injuries that were caused by Marriott Defendants’ conduct,

   which was willful and wanton and without regard to consequences or of the rights of the Plaintiff,

   are attended by circumstances of fraud, entitling Plaintiffs to exemplary damages against the

   Marriott Defendants.




                                                   102
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 103 of
                                      108




                                    FOURTH CAUSE OF ACTION
                                  (Conspiracy against All Defendants)

          127.    Plaintiffs incorporate by reference the allegations contained in the preceding and

   subsequent paragraphs, as if fully set forth in this cause of action.

          128.    Defendants, and each of them, conspired with the remaining Defendants’ scheme

   to commit the wrongful and unlawful conduct alleged herein.

          129.    As described in detail above, MVW, MVCI, and L&C, in furtherance of their own

   financial gain, conspired with Defendants Association, RC Management, Cobalt, and L&C in

   breaching their fiduciary duties and acting fraudulently by agreeing to the affiliation of the Ritz-

   Carlton Club, Aspen Highlands and Plaintiffs’ and Ritz-Carlton Aspen Owners’ Fractional Units

   with the Marriott Vacation Club, in violation of promises made by Defendants in April 2013, in

   the Initial Affiliation Agreement, and in the Declaration of Condominium at Aspen Highlands.

          130.    All Defendants agreed on an object to be accomplished –– the affiliation of the Ritz-

   Carlton Club, Aspen Highlands and Plaintiffs’ and Ritz-Carlton Aspen Owners’ Fractional Units

   with the Marriott Vacation Club. There was a meeting of the minds among all Defendants on that

   object. The Defendants, working together, accomplished the unlawful overt acts of breaching

   fiduciary duties set forth above, as well as the unlawful overt acts of aiding and abetting the

   Association, RC Management, Cobalt and/or L&C in breaching their fiduciary duties and by acting

   fraudulently by participating in said affiliation, in violation of promises made by Defendants in

   April 2013, the Initial Affiliation Agreement, and the Declaration of Condominium at Aspen

   Highlands.

          131.    As a proximate result, Plaintiffs suffered damages, including the destruction of the

   value in their fractional units, in an amount to be proven at trial.
                                                    103
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 104 of
                                      108




           132.    As a result of Defendants’ conspiracy to breach of fiduciary duties described herein,

   Defendants RC Management, Cobalt, MVW, MVCI and L&C profited at Plaintiffs and Ritz-

   Carlton Aspen Owners’ expense and said Defendants should be ordered to disgorge to Plaintiffs

   all commissions, fees and profits they received as a result of the conduct described herein; that an

   accounting of all commissions, fees and profits earned by RC Management and Cobalt be ordered

   by the Court, and that a constructive trust be imposed upon said commissions, fees and profits for

   the benefit of Plaintiffs.

           133.    Finally, Plaintiffs’ injuries that were caused by the Marriott Defendants’ conduct,

   which was willful and wanton and without regard to consequences or of the rights of the Plaintiff,

   are attended by circumstances of fraud, entitling Plaintiffs to exemplary damages against the

   Marriott Defendants.

                                FIFTH CAUSE OF ACTION
         (Unjust Enrichment against RC Management, Cobalt, MVW, MVCI and L&C)

           134.    Plaintiffs incorporate by reference the allegations contained in the preceding and

   subsequent paragraphs, as if fully set forth in this cause of action.

           135.    Defendants RC Management, Cobalt, MVW, MVCI and L&C acted in a wrongful

   manner, unfairly causing detriment to Plaintiffs and Ritz-Carlton Aspen Owners.

           136.    Said Defendants, and each of them, conspired with and aided and abetted each other

   in achieving a unilaterally imposed affiliation with the Marriott Vacations Club, in order to rid

   themselves of a poor financial investment with the Ritz-Carlton Club, to increase the

   attractiveness, value and price of MVC timeshares sold by the MVW and MVCI through the

   affiliation with the Ritz Carton Club Aspen Highlands, as well as to increase management and

   exchange fees payable to RC Management, Cobalt and L&C, despite knowing that such an
                                                    104
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 105 of
                                      108




   affiliation would devalue Plaintiffs’ Fractional Units, while at the same time making Marriott

   Vacation Club Destinations more attractive, valuable and expensive, all to the unjust enrichment

   of Defendants, including but not limited to RC Management, Cobalt, MVW, MVCI and L&C.

          137.    Under these circumstances, it would be unjust for said Defendants to retain the

   benefit and ill-gotten commissions, fees and profits they made without commensurate

   compensation to Plaintiffs and Ritz-Carlton Aspen Owners. As such, Plaintiffs request said that

   Defendants be ordered to disgorge to Plaintiffs all commissions, fees and profits they received as

   a result of the conduct described herein; that an accounting of all commissions, fees and profits

   earned by RC Management and Cobalt be ordered by the Court; and that a constructive trust be

   imposed upon said commissions, fees and profits for the benefit of Plaintiffs.

          138.    Finally, Plaintiffs’ injuries that were caused by the Marriott Defendants’ conduct,

   which was willful and wanton and without regard to consequences or of the rights of the Plaintiff,

   is attended by circumstances of fraud, entitling Plaintiffs to exemplary damages against the

   Marriott Defendants.

                                            JURY DEMAND

          Plaintiffs demand a trial by jury for all issues so triable.

                                        PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs pray for relief as follows:

          a.      That Plaintiffs recover damages, as provided by law, determined to have been

   sustained as to each of them;

          b.      That Defendants RC Management, Cobalt and L&C disgorge and repay to Plaintiffs

   all compensation paid to them by Plaintiffs; that the Court order an accounting of said


                                                    105
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 106 of
                                      108




   compensation; and that a constructive trust be imposed upon said compensation for the benefit of

   Plaintiffs

           c.      That Defendants disgorge to Plaintiffs all profits Defendants received as a result of

   the conduct described herein; that the Court order an accounting of said profits; and that a

   constructive trust be imposed upon said profits for the benefit of Plaintiffs;

           d.      That Plaintiffs receive pre-judgment and post-judgment interest as allowed by law;

           e.      That Plaintiffs recover their costs of the suit, and attorneys’ fees as allowed by law;

           f.      For punitive and/or exemplary damages against the Marriott Defendants according

   to proof; and

           g.      For all other relief allowed by law and equity.


   DATED: July 9, 2019

    REISER LAW, P.C.                                   THE MATTHEW C. FERGUSON LAW
                                                       FIRM, P.C.

     /s/ Michael J. Reiser                             /s/ Matthew C. Ferguson
    Michael J. Reiser, # 16161                         Matthew C. Ferguson, #25687
    1475 N. Broadway, Suite 300                        119 South Spring, Suite 201
    Walnut Creek, CA 94596                             Aspen, CO 81611
    Telephone: (925) 256-0400                          Telephone: (970) 925-6288
    Facsimile: (925) 476-0304                          Facsimile: (970) 925-2273
    E-mail: reiserlaw@gmail.com                        E-mail: matt@matthewfergusonlaw.com
    Attorney for Plaintiffs                            Attorney for Plaintiffs




                                                    106
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 107 of
                                      108




    GIBBS LAW GROUP LLP                        THE MEADE FIRM, p.c.

     /s/ Michael Schrag                         /s/ Tyler Meade
    Michael Schrag (CA State Bar # 185832)      Tyler Meade (CA State Bar # 160838)
    Linda Lam (CA State Bar# 301461)           12 Funston Ave., Suite A
    505 14th Street, Suite 1110                San Francisco, CA 94129
    Oakland, CA 94612                          Telephone: (415) 724-9600
    Telephone: (510) 350-9718                  Facsimile: (415) 510-2544
    Facsimile: (510) 350-9701                  E-mail: tyler@meadefirm.com
    E-mail: mls@classlawgroup.com E-mail:      Attorney for Plaintiffs
    lpl@classlawgroup.com
    Attorney for Plaintiffs




                                             107
Case 1:16-cv-01301-PAB-GPG Document 430 Filed 07/09/19 USDC Colorado Page 108 of
                                      108




                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on July 9, 2019, I electronically filed the
   foregoing SEVENTH AMENDED COMPLAINT AND JURY DEMAND with the Clerk of
   the Court using the CM/ECF system, which will send notification of such filing to the following
   e-mail addresses:

    Jessica Black Livingston, Esq.
    Hogan Lovells US LLP
    1200 Seventeenth Street, Suite 1500
    Denver, CO 80202
    Telephone: (303) 899-7300
    Fax: (303) 899-7333
    dan.shea@hoganlovells.com
    jessica.livingston@hoganlovells.com

    Attorneys for Defendant Aspen Highlands
    Condominium Association

    Naomi G. Beer, Esq
    Ian S. Marx, Esq.
    Philip R. Sellinger, Esq.
    Greenberg Traurig, LLP
    1200 17th Street, Suite 2400
    Denver, CO 80202
    Phone: (303) 572-6500
    Fax: (303) 572-6540
    BeerN@gtlaw.com
    SellingerP@gtlaw.com
    MarxI@gtlaw.com

    Attorneys for Defendants Marriott
    Vacations Worldwide Corporation,
    Marriott Ownership Resorts, Inc., Ritz-
    Carlton Management Company, LLC,
    Cobalt Travel Company, LLC and Lion &
    Crown Travel Company, LLC



                                                       /s/ Linda Lam




                                                 108
